Exhibit 10.30

 

 

 

BMA VI L.L.C.

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF JULY 31, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS   

1.1.

   Definitions    1

1.2.

   Terms Generally    16 ARTICLE II GENERAL PROVISIONS   

2.1.

   Managing, Regular and Special Members    16

2.2.

   Formation; Name; Foreign Jurisdictions    17

2.3.

   Term    17

2.4.

   Purposes; Powers    17

2.5.

   Place of Business    19 ARTICLE III MANAGEMENT   

3.1.

   Managing Member    19

3.2.

   Member Voting, etc.    20

3.3.

   Management    20

3.4.

   Responsibilities of Members    22

3.5.

   Exculpation and Indemnification    22

3.6.

   Representations of Members    23

3.7.

   Tax Information    24 ARTICLE IV CAPITAL OF THE COMPANY   

4.1.

   Capital Contributions by Members    24

4.2.

   Interest    31

4.3.

   Withdrawals of Capital    31 ARTICLE V PARTICIPATION IN PROFITS AND LOSSES   

5.1.

   General Accounting Matters    31

5.2.

   GP-Related Capital Accounts    33

5.3.

   GP-Related Profit Sharing Percentages    33

5.4.

   Allocations of GP-Related Net Income (Loss)    34

5.5.

   Liability of Members    35

5.6.

   [Intentionally omitted.]    35

5.7.

   Repurchase Rights, etc.    35

5.8.

   Distributions    35

5.9.

   Business Expenses    41

5.10.

   Tax Capital Accounts; Tax Allocations    41

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF

          COMPANY INTERESTS; TERMINATION

  

6.1.

   Additional Members    41

6.2.

   Withdrawal of Members    42

6.3.

   GP-Related Member Interests Not Transferable    43

6.4.

   Consequences upon Withdrawal of a Member    43

6.5.

   Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest    44

6.6.

   Dissolution of the Company    48

6.7.

   Certain Tax Matters    48

6.8.

   Special Basis Adjustments    49

ARTICLE VII CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;

          DISTRIBUTIONS

  

7.1.

   Capital Commitment Interests, etc.    50

7.2.

   Capital Commitment Capital Accounts    51

7.3.

   Allocations    51

7.4.

   Distributions    51

7.5.

   Valuations    55

7.6.

   Disposition Election    55

7.7.

   Capital Commitment Special Distribution Election    56 ARTICLE VIII
WITHDRAWAL, ADMISSION OF NEW MEMBERS   

8.1.

   Member Withdrawal; Repurchase of Capital Commitment Interests    56

8.2.

   Transfer of Member’s Capital Commitment Interest    60

8.3.

   Compliance with Law    61 ARTICLE IX DISSOLUTION   

9.1.

   Dissolution    61

9.2.

   Final Distribution    61

9.3.

   Amounts Reserved Related to Capital Commitment Member Interests    61 ARTICLE
X MISCELLANEOUS   

10.1.

   Submission to Jurisdiction; Waiver of Jury Trial    62

10.2.

   Ownership and Use of the Blackstone Name    63

10.3.

   Written Consent    63

10.4.

   Letter Agreements; Schedules    63

10.5.

   Governing Law; Separability of Provisions    64

10.6.

   Successors and Assigns    64

10.7.

   Confidentiality    64

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

10.8.

   Notices    65

10.9.

   Counterparts    65

10.10.

   Power of Attorney    65

10.11.

   Member’s Will    65

10.12.

   Cumulative Remedies    65

10.13.

   Legal Fees    65

10.14.

   Entire Agreement    66

 

-iii-



--------------------------------------------------------------------------------

BMA VI L.L.C.

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of BMA VI L.L.C. (the
“Company”), dated as of July 31, 2008, by and among Blackstone Holdings III
L.P., a société en commandite organized in Québec (the “Managing Member” or
“Holdings”), the other members of the Company as set forth in the books and
records of the Company, and such other persons that are admitted to the Company
as members after the date hereof in accordance herewith.

W I T N E S S E T H

WHEREAS, the Company was formed under the LLC Act (defined below) pursuant to a
certificate of formation filed in the office of the Secretary of State of the
State of Delaware on December 18, 2007;

WHEREAS, the original limited liability company agreement of the Company was
executed as of December 18, 2007 (the “Original Operating Agreement”); and

WHEREAS, the parties hereto now wish to amend and restate the Original Operating
Agreement in its entirety as of the date hereof and as more fully set forth
below.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Unless the context otherwise requires, the following terms
shall have the following meanings for purposes of this Agreement:

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other person.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be further amended, supplemented or otherwise modified from time to
time.

“Alternative Investment Vehicle” means any investment vehicle or structure
formed pursuant to paragraph 2.7 of the BCP VI Partnership Agreement or any
other “Alternative Investment Vehicle” (as defined in any other BCP VI
Agreements).

“Applicable Collateral Percentage” shall have the meaning with respect to any
Firm Collateral or Special Firm Collateral as set forth in the books and records
of the Company with respect thereto.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
his



--------------------------------------------------------------------------------

inability to pay his debts as they become due; (iii) the failure of such person
to pay his debts as such debts become due; (iv) the making by such person of a
general assignment for the benefit of creditors; (v) the filing by such person
of an answer admitting the material allegations of, or his consenting to, or
defaulting in answering, a Bankruptcy petition filed against him in any
Bankruptcy proceeding or petition seeking relief under Title 11 of the United
States Code, as now constituted or as hereafter amended; or (vi) the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
such person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his assets and the continuance of such
order, judgment or decree unstayed and in effect for a period of 60 consecutive
days.

“BCOM” means (i) Blackstone Communications Partners I L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BCP” means Blackstone Capital Partners L.P., a Delaware limited partnership,
and any investment vehicle established in accordance with the terms of
Blackstone Capital Partners L.P.’s partnership agreement to invest in lieu of
Blackstone Capital Partners L.P. on behalf of one or more of the partners
thereof.

“BCP II” means Blackstone Capital Partners II Merchant Banking Fund L.P., a
Delaware limited partnership, any investment vehicle established pursuant to
paragraph 2.7 of such partnership’s partnership agreement, Blackstone Offshore
Capital Partners II L.P., a Cayman Islands exempted limited partnership, and any
investment vehicle established pursuant to paragraph 2.7 of such partnership’s
partnership agreement.

“BCP III” means Blackstone Capital Partners III Merchant Banking Fund L.P., a
Delaware limited partnership, Blackstone Offshore Capital Partners III L.P., a
Cayman Islands exempted limited partnership, and any investment vehicle
established pursuant to paragraph 2.7 of the respective partnership agreement of
either of such partnerships.

“BCP IV” is the collective reference to (i) Blackstone Capital Partners IV L.P.,
a Delaware limited partnership, and (ii) any Alternative Investment Vehicle
relating thereto and any Parallel Fund (each as defined in the partnership
agreement for the partnership referred to in clause (i) above).

“BCP V” is the collective reference to (i) Blackstone Capital Partners V L.P., a
Delaware limited partnership, and any Alternative Investment Vehicle relating
thereto, (ii) BCP V-S L.P., a Delaware limited partnership, and any Alternative
Investment Vehicle relating thereto, and (iii) Blackstone Capital Partners V-AC
L.P., a Delaware limited partnership, and any Alternative Investment Vehicle
relating thereto (the term “Alternative Investment Vehicle” as used in this
definition having the meaning set forth in the partnership agreements for the
partnerships named in clauses (i), (ii) and (iii)).

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership, (ii) Blackstone Capital Partners VI-Executive
Fund L.P., a Delaware limited partnership, and (iii) any Alternative Investment
Vehicle relating thereto and any Parallel Fund.

“BCP VI Agreements” is the collective reference to (i) the BCP VI Partnership
Agreement and (ii) the similar agreements of any Alternative Investment
Vehicles.

 

2



--------------------------------------------------------------------------------

“BCP VI Partnership Agreement” is the collective reference to (i) the Amended
and Restated Agreement of Limited Partnership, dated as of July 31, 2008, of
Blackstone Capital Partners VI L.P., as may be amended, supplemented or
otherwise modified from time to time and (ii) the Amended and Restated Agreement
of Limited Partnership, dated as of July 31, 2008, of Blackstone Capital
Partners VI-Executive Fund L.P., as may be amended, supplemented or otherwise
modified from time to time.

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
Company (which includes serving as general partner of such funds).

“BFCOMP Agreement” means the limited partnership agreement or other governing
document of each limited partnership or other entity named or referred to in the
definition of “BFCOMP”, as amended, supplemented, restated or otherwise modified
to date, and as such limited partnership agreement or other governing document
may be further amended, supplemented, restated or otherwise modified from time
to time, and any other BFCOMP limited partnership agreement or other governing
document.

“BFCOMP Investment” means any direct or indirect investment by BFCOMP.

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Family Investment Partnership IV-A -SMD L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Family Investment
Partnership V- SMD L.P., Blackstone Family Investment Partnership VI L.P.,
Blackstone Family Investment Partnership VI-SMD L.P., and any other entity that
is an Affiliate thereof and has terms similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
of the partners thereof in investments in securities also purchased by BCP, BCP
II, BCP III, BCP IV, BCP V, BCP VI or any other fund with substantially similar
investment objectives to BCP, BCP II, BCP III, BCP IV. BCP V and BCP VI and that
are sponsored or managed by an Affiliate of the Company (which includes serving
as general partner of such funds).

“BFIP Agreement” means the limited partnership agreement or other governing
document of each limited partnership or other entity named or referred to in the
definition of “BFIP”, as amended, supplemented, restated or otherwise modified
to date, and as such limited partnership agreement or other governing document
may be further amended, supplemented, restated or otherwise modified from time
to time, and any other BFIP limited partnership agreement or other governing
document.

“BFIP Investment” means any direct or indirect investment by BFIP.

“BFIP VI” means, collectively, Blackstone Family Investment Partnership VI L.P.
and Blackstone Family Investment Partnership VI-SMD L.P., each a Delaware
limited partnership.

 

3



--------------------------------------------------------------------------------

“BFIP VI Partnership Agreement” means, collectively, the Amended and Restated
Agreements of Limited Partnership dated as of July 31, 2008 of Blackstone Family
Investment Partnership VI L.P. and Blackstone Family Investment Partnership
VI-SMD L.P., as each of such agreements may be amended, supplemented or
otherwise modified from time to time.

“BFMEZP” means Blackstone Family Mezzanine Partnership-SMD L.P., Blackstone
Family Mezzanine Partnership II-SMD L.P., Blackstone Mezzanine Holdings L.P.,
Blackstone Mezzanine Holdings II L.P., any entity formed to invest side-by-side
with GSO Capital Opportunities Fund L.P. and any other entity that is an
Affiliate thereof and that has terms substantially similar to those of the
foregoing partnerships or other entities and is formed in connection with the
participation by one or more partners or other equity owners thereof directly or
indirectly in investments in securities also purchased by BMEZP I, BMEZP II, GSO
Capital Opportunities Fund LP, GSO liquidity Partners LP or any other funds with
substantially similar investment objectives to BMEZP I, BMEZP II, GSO Capital
Opportunities Fund LP or GSO Liquidity Partners LP and that are sponsored or
managed by an Affiliate of the Company (which includes serving as general
partner of such funds).

“BFMEZP Agreement” means the limited partnership agreement or other governing
document of each limited partnership or other entity named or referred to in the
definition of “BFMEZP”, as amended, supplemented, restated or otherwise modified
to date, and as such limited partnership agreement or other governing document
may be further amended, supplemented, restated or otherwise modified from time
to time, and any other BFMEZP limited partnership agreement or other governing
document.

“BFMEZP Investment” means any direct or indirect investment by BFMEZP.

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International II-SMD L.P., Blackstone Family Real Estate Partnership
V-SMD L.P., Blackstone Family Real Estate Partnership VI-SMD L.P., Blackstone
Family Real Estate Partnership Europe III-SMD L.P., Blackstone Real Estate
Holdings L.P., Blackstone Real Estate Holdings II L.P., Blackstone Real Estate
Holdings III L.P., Blackstone Real Estate Holdings International - A L.P.,
Blackstone Real Estate Holdings IV L.P., Blackstone Real Estate Holdings
International II L.P., Blackstone Real Estate Holdings V L.P., Blackstone Real
Estate Holdings VI L.P., Blackstone Real Estate Holdings Europe III L.P., and
any other entity that is an Affiliate thereof and that has terms substantially
similar to those of the foregoing partnerships and is formed in connection with
the participation by one or more partners thereof in real estate and real
estate-related investments also purchased by BREP VI and any other funds with
substantially similar investment objectives to BREP VI and that are sponsored or
managed by an Affiliate of the Company (which includes serving as general
partner of such funds).

“BFREP Agreement” means the limited partnership agreement or other governing
document of each limited partnership or other entity named or referred to in the
definition of “BFREP”, as amended, supplemented, restated or otherwise modified
to date, and as such limited partnership agreement or other governing document
may be further amended, supplemented, restated or otherwise modified from time
to time, and any other BFREP limited partnership agreement or other governing
document.

“BFREP Investment” means any direct or indirect investment by BFREP “Blackstone
Capital Commitment” has the meaning set forth in the BCP VI Agreements.

 

4



--------------------------------------------------------------------------------

“Blackstone Co-Investment Rights” has the meaning set forth in the BCP VI
Agreements.

“BMA VI” means Blackstone Management Associates VI L.L.C., a Delaware limited
liability company and the general partner of BCP VI.

“BMA VI LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of BMA VI, dated as of July 31, 2008, as it may be amended,
supplemented or otherwise modified from time to time.

“BMEZP I” means (i) Blackstone Mezzanine Partners L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BMEZP II” means (i) Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BPP VI” means Blackstone Participation Partnership VI L.P., a Delaware limited
partnership.

“BPP VI Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of BPP VI, dated as of July 31, 2008, as it may be amended,
supplemented or otherwise modified from time to time.

“BREP VI” means (i) Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI.TE.1 L.P., Blackstone Real Estate Partners VI.TE.2 L.P. and
Blackstone Real Estate Partners VI.F L.P., each a Delaware limited partnership,
(ii) any other Parallel Funds or other Supplemental Capital Vehicles (each as
defined in the partnership agreement for any of the partnerships referred to in
clause (i) above), or (iii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for any of the partnerships referred to
in clause (i) above.

“Capital Commitment BCP VI Investment” means the Company’s interest in a
specific investment of BCP VI, which interest may be held by the Company
(i) through the Company’s direct interest in BCP VI in the Company’s capacity as
a capital partner of BCP VI if the Company holds the Capital Commitment BCP VI
Interest, or (ii) through the Company’s interest in BMA VI and BMA VI’s interest
in BCP VI in BMA VI’s capacity as a capital partner of BCP VI if BMA VI holds
the Capital Commitment BCP VI Interest.

“Capital Commitment BCP VI Commitment” means the Capital Commitment (as defined
in the BCP VI Partnership Agreement) of the Company or BMA VI to BCP VI that
relates solely to the Capital Commitment BCP VI Interest.

“Capital Commitment BCP VI Interest” means the Interest (as defined in the BCP
VI Partnership Agreement), if any, of the Company or BMA VI as a capital partner
in BCP VI.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such Capital Commitment Investment and
from which are debited any distributions with respect

 

5



--------------------------------------------------------------------------------

to such Capital Commitment Investment to such Member and any net losses
allocated to such Member with respect to such Capital Commitment Investment
pursuant to Section 7.3. In the case of any such distribution in kind, the
Capital Commitment Capital Accounts for the related Capital Commitment
Investment shall be adjusted as if the asset distributed had been sold in a
taxable transaction and the proceeds distributed in cash, and any resulting gain
or loss on such sale shall be allocated to the Members participating in such
Capital Commitment Investment pursuant to Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g)(ii).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g)(ii).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Company with
respect to such Capital Commitment Investment solely in respect of the Capital
Commitment BCP VI Interest, less any costs, fees and expenses of the Company
with respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of such Capital
Commitment Investment as it may determine in good faith is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BCP VI Investment,
but shall exclude any GP-Related Investment. The Managing Member shall determine
who may participate in such Capital Commitment Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Company, the related Capital
Commitment Capital Account of a Member (less amounts reserved in accordance with
Section 9.3) as of the close of business on the effective date of dissolution.

“Capital Commitment Member Carried Interest” means, with respect to any Member,
the aggregate amount of distributions or payments received by such Member (in
any capacity) from Affiliates of the Company in respect of or relating to
“carried interest”. “Capital Commitment Member Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including BCP, BCP II, BCP III, BCP IV, BCP V and BCP VI, any similar funds
formed after the date hereof, and any other private equity merchant banking,
real estate or mezzanine funds, whether or not in existence as of the date
hereof) to which such Affiliate serves as general partner (or other similar
capacity) that exceeds such Affiliate’s pro rata share of distributions from
such fund based upon capital contributions thereto (or the capital contributions
to make the investment of such fund giving rise to such “carried interest”).

 

6



--------------------------------------------------------------------------------

“Capital Commitment Member Interest” means a Member’s interest in the Company
which relates (i) to any Capital Commitment BCP VI Interest held by the Company
or (ii) through the Company and BMA VI, to any Capital Commitment BCP VI
Interest that may be held by BMA VI.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Company with respect to
such Capital Commitment Investment, including without limitation gain or loss in
respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Company allocated thereto
and less reasonable reserves for payment of costs, fees and expenses of the
Company anticipated to be allocated thereto.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a).

“Capital Commitment-Related Commitment,” with respect to any Member, means such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company,
including, without limitation, any such commitment that may be set forth in such
Member’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” shall mean (i) “Carried Interest Distributions” as defined in
the BCP VI Partnership Agreement, and (ii) any other carried interest
distribution to a Fund GP pursuant to any BCP VI Agreement. In the case of each
of (i) and (ii) above, except as determined by the Managing Member, the amount
shall not be less any costs, fees and expenses of the Company with respect
thereto and less reasonable reserves for payment of costs, fees and expenses of
the Company that are anticipated with respect thereto (in each case which the
Managing Member may allocate amongst all or any portion of the GP-Related
Investments as it determines in good faith is appropriate).

“Carried Interest Give Back Percentage” shall mean, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company or any Other Fund GPs in respect of Carried Interest by (B) the
aggregate amount of distributions made to all Members, Withdrawn Members or any
other person by the Company or any Other Fund GP in respect of Carried Interest.
For purposes of determining “Carried Interest Give Back

 

7



--------------------------------------------------------------------------------

Percentage” hereunder, all Trust Amounts contributed to the Trust by the Company
or any Other Fund GPs on behalf of a Member or Withdrawn Member (but not the
Trust Income thereon) shall be deemed to have been initially distributed or paid
to the Members and Withdrawn Members as members, partners or other equity owners
of the Company or any of the Other Fund GPs.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company, or (z) such Member’s committing to or
engaging in any conduct or behavior that is or may be harmful to the Company in
a material way as determined by the Managing Member; provided, that in the case
of any of the foregoing clauses (w), (x), (y) and (z), the Managing Member has
given such Member written notice (a “Notice of Breach”) within fifteen days
after the Managing Member becomes aware of such action and such Member fails to
cure such breach, failure to perform or conduct or behavior within fifteen days
after receipt of such Notice of Breach from the Managing Member (or such longer
period, not to exceed an additional fifteen days, as shall be reasonably
required for such cure, provided that such Member is diligently pursuing such
cure); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company; or (iii) conviction (on the basis of a
trial or by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Member’s ability to
function as a Member of the Company, taking into account the services required
of such Member and the nature of the Company’s business or (B) the business of
the Company.

“Charitable Organization” means an organization described in Section 170(c) of
the Code (without regard to Section 170(c)(2)(A) thereof).

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

“Clawback Amount” shall mean the “Clawback Amount” as set forth in Article One
of the BCP VI Partnership Agreement and any other clawback amount payable to the
limited partners of BCP VI pursuant to any BCP VI Agreement, as applicable.

“Clawback Provisions” shall mean paragraph 9.2.8 of the BCP VI Partnership
Agreement and any other similar provisions in any other BCP VI Agreement
existing heretofore or hereafter entered into.

 

8



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code shall mean, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreements” means the agreements between the Company and the
Members, pursuant to which each Member undertakes certain obligations, including
the obligation to make capital contributions pursuant to Sections 4.1 and 7.1.
The Commitment Agreements are hereby incorporated by reference as between the
Company and the relevant Member.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock ownership, agency or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Deceased Member” shall mean any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Default Interest Rate” shall mean the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate and (b) 5%, or (ii) the highest rate of interest
permitted under applicable law.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3.

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” shall mean any Member who is neither a Retaining Withdrawn
Member nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1.

 

9



--------------------------------------------------------------------------------

“Firm Collateral” shall mean a Member’s or Withdrawn Member’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Company, and certain other assets of such Member or Withdrawn Member, in
each case that has been pledged or made available to the Trustee(s) to satisfy
all or any portion of the Excess Holdback of such Member or Withdrawn Member as
more fully described in the Company’s books and records; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B)
with respect to Firm Collateral, and Section 4.1(d)(viii)(B) with respect to
Special Firm Collateral.

“Fiscal Year” shall mean a calendar year, or any other period chosen by the
Managing Member.

“Fund GP” means the Company (only with respect to the Company’s GP-Related BMA
VI Member Interest) and the Other Fund GPs.

“GAAP” has the meaning specified in Section 5.1(a).

“Giveback Amount” shall mean the aggregate of the “Investment - Related Giveback
Amount” and “Other Giveback Amount”, as such terms are defined in the BCP VI
Partnership Agreement.

“Giveback Provisions” shall mean paragraph 3.4.3 of the BCP VI Partnership
Agreement and any other similar provisions in any other BCP VI Agreement
existing heretofore or hereafter entered into.

“GP-Related BCP VI Interest” means the interest of BMA VI in BCP VI as general
partner of BCP VI, excluding any Capital Commitment BCP VI Interest that may be
held by BMA VI.

“GP-Related BCP VI Investment” means the Company’s indirect interest in BMA VI’s
indirect interest in an Investment (for purposes of this definition, as defined
in the BCP VI Partnership Agreement) in BMA VI’s capacity as the general partner
of BCP VI, but does not include any Capital Commitment Investment.

“GP-Related BMA VI Member Interest” means the interest of the Company as the
sole member of BMA VI with respect to the GP-Related BCP VI Interest, but does
not include any interest of the Company in BMA VI with respect to any Capital
Commitment BCP VI Interest that may be held by BMA VI.

“GP-Related Capital Account” has the meaning set forth in Section 5.2.

“GP-Related Capital Contribution” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a).

 

10



--------------------------------------------------------------------------------

“GP-Related Commitment” with respect to any Member means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including, without
limitation, any such commitment that may be set forth in such Member’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in Section 5.8(d)(ii).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii).

“GP-Related Disposable Investment” has the meaning set forth in Section 5.8(a).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i).

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the Company’s GP-Related BMA VI Member Interest (including,
without limitation, any GP-Related BCP VI Investment but excluding any Capital
Commitment Investment).

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the Company’s GP-Related BMA VI Member Interest and with respect to
all GP-Related Investments.

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided that any references in this Agreement to GP-Related Profit Sharing
Percentages made (a) in connection with voting or voting rights or
(b) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) shall mean the “Non-Carried Interest Sharing
Percentage” of each Member; provided further that, the term “GP-Related Profit
Sharing Percentage” shall not include any Capital Commitment Profit Sharing
Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BCP VI
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Company with respect to such GP-Related BCP VI Investment if BCP
VI’s entire portfolio of investments were sold on such date for cash in an
amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by BCP VI to the Company
(indirectly through the general partner of BCP VI) pursuant to the BCP VI
Partnership Agreement with respect to such GP-Related BCP VI Investment were
made on such date. “GP-Related Unrealized Net Income (Loss)” attributable to any
other GP-Related Investment (other than a Capital Commitment Investment) as of
any date means the GP-Related Net Income (Loss) that would be realized by the
Company with respect to such GP-Related Investment if such GP-Related Investment
were sold on such date for cash in an amount equal to its value on such date
(determined in accordance with Section 5.1(e)).

 

11



--------------------------------------------------------------------------------

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Holdings” has the meaning set forth in the preamble hereto.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his person or his
property.

“Inflation Index” means (i) the GNP deflator, which is the fixed-weighted price
index representing the average change in the United States gross national
product as published in the Survey of Current Business by the National Income
and Wealth Division of the Bureau of Economic Analysis of the U.S. Department of
Commerce, or (ii) such other index measuring changes in economic prices in the
United States as shall be selected by the Managing Member.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those that are held by a Retaining
Withdrawn Member and including any Member’s GP-Related Member Interest and
Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, including
(a) GP-Related Investments, and (b) Capital Commitment Investments.

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests in BFIP and interests in BFREP, BFMEZP and
BFCOMP; provided, that such promissory note may also evidence indebtedness
relating to other interests in BFIP and interests in BFREP, BFMEZP and BFCOMP,
and such indebtedness shall be prepayable with Capital Commitment Net Income
(whether or not such indebtedness relates to Capital Commitment Investments) as
set forth in this Agreement, the Investor Note, the other BFIP Agreements and
the BFREP Agreements, BFMEZP Agreements and BFCOMP Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments, other BFIP
Investments, BFREP Investments, BFMEZP Investments or BFCOMP Investments, and
references to an “Investor Note” refer to one such loan as the context requires.
In no way shall any indebtedness incurred to acquire Capital Commitment
Interests, other interests in BFIP or interests in BFREP, BFMEZP or BFCOMP be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

“Investor Special Member” means any Special Member so designated at the time of
its admission by the Managing Member as a Member of the Company.

 

12



--------------------------------------------------------------------------------

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Member” has the meaning set forth in Section 4.1(d)(vi).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq., as it may be amended from time to time, and any successor to such Act.

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Company that makes or guarantees loans to enable a Member to acquire Capital
Commitment Interests, other interests in BFIP or interests in BFREP, interests
in BFMEZP or interests in BFCOMP.

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member as of
which the Members’ capital account balances can be determined), have aggregate
capital account balances representing at least a majority in amount of the total
capital account balances of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Managing Member” has the meaning specified in the preamble hereto.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” shall mean the Managing Member, Existing Members, Retaining
Withdrawn Members or Deceased Members, each referred to as a group for purposes
hereof.

“Moody’s” means Moody’s Investors Services, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest and other than Capital
Commitment Distributions, received by the Company with respect to such
GP-Related Investment, less any costs, fees and

 

13



--------------------------------------------------------------------------------

expenses of the Company with respect thereto and less reasonable reserves for
payment of costs, fees and expenses of the Company that are anticipated with
respect thereto, in each case which the Managing Member may allocate to all or
any portion of the GP-Related Investments as it may determine in good faith is
appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Fund GPs” means any entity (other than the Company) through which any
Member or Withdrawn Member directly receives any amounts of Carried Interest and
any successor thereto; provided, that this includes any other entity which has
in its organizational documents a provision which indicates that it is a “Fund
GP” or an “Other Fund GP”; provided further, that notwithstanding any of the
foregoing, none of Holdings, any estate planning vehicle established for the
benefit of family members of any Member shall be considered a “Fund GP” for
purposes hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment Member
Carried Interest (which shall include amounts of Capital Commitment Member
Carried Interest which are not distributed or paid to a Member but are instead
contributed to a trust (or similar arrangement) to satisfy any “holdback”
obligation with respect thereto), and (ii) distributions from BFIP (other than
from the Company), BFREP, BFMEZP and BFCOMP to such Member.

“Parallel Fund” means any additional collective investment vehicles (or other
similar arrangements) formed pursuant to paragraph 2.8 of the BCP VI Partnership
Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund”.

“Regular Member” shall mean any Member, excluding the Managing Member and any
Special Members.

“Repurchase Period” has the meaning set forth in Section 5.8(b).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Member” shall mean a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

 

14



--------------------------------------------------------------------------------

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its affiliates and certain of the Members, pursuant to which each such Member
undertakes certain obligations with respect to the Company and/or its
affiliates. The SMD Agreements are hereby incorporated by reference as between
the Company and the relevant Member.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback (excluding any Excess Holdback) as more
fully described in the Company’s books and records.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii).

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company, including any Nonvoting Special Member and
any Investor Special Member.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Member” has the meaning set forth in Section 4.1(d)(iv).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

“Trust Account” has the meaning set forth in the Trust Agreement.

 

15



--------------------------------------------------------------------------------

“Trust Agreement” means the Trust Agreement, dated as of the date hereof, as
amended to date, among the Members, the Trustee(s) and certain other persons
that may receive distributions in respect of or relating to Carried Interest
from time to time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distribution” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, disability, removal, resignation or retirement, whether such
is voluntary or involuntary), unless the context shall limit the type of
withdrawal to a specific reason, and “Withdrawn” with respect to a Member means,
as aforesaid, a Member who has ceased to be a member of the Company.

“Withdrawal Date” means the date of Withdrawal from the Company of a Withdrawn
Member.

“Withdrawn Member” means a Member whose interest in the Company has been
terminated for any reason, including the occurrence of an event specified in
Section 6.2, and shall include, unless the context requires otherwise, the
estate or legal representatives of any such Member.

1.2. Terms Generally. The definitions in Section 1.1 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

2.1. Managing, Regular and Special Members. The Members may be Managing Members,
Regular Members or Special Members (including Investor Special Members). The
Managing Member as of the date hereof is Holdings, the Regular Members as of the
date hereof are those persons shown as Regular Members on the signature pages
hereof, and the Special Members as of the date hereof are persons shown as
Special Members on the signature pages hereof. The books and records of the
Company contain the GP-Related Profit Sharing Percentage and GP-Related
Commitment of each such Member with respect to the GP-Related Investments of the
Company as of the date hereof. The books and records of the Company contain the
Capital Commitment Profit Sharing Percentage and Capital Commitment-Related
Commitment of each such Member with respect to the Capital Commitment
Investments of the Company as of the date hereof. The books and records of the
Company shall be

 

16



--------------------------------------------------------------------------------

amended by the Managing Member from time to time to reflect additional
GP-Related Investments, additional Capital Commitment Investments, dispositions
by the Company of GP-Related Investments, dispositions by the Company of Capital
Commitment Investments, the GP-Related Profit Sharing Percentages of the
Members, as modified from time to time, the Capital Commitment Profit Sharing
Percentages of the Members, as modified from time to time, the admission and
withdrawal of Members and the transfer or assignment of interests in the Company
pursuant to the terms of this Agreement. At the time of admission of each
additional Member, the Managing Member shall determine in its sole discretion
the GP-Related Investments and Capital Commitment Investments in which such
Member shall participate and such Member’s GP-Related Commitment, Capital
Commitment-Related Commitment, GP-Related Profit Sharing Percentage with respect
to each such GP-Related Investment and Capital Commitment Profit Sharing
Percentage with respect to each such Capital Commitment Investment. Each Member
may have a GP-Related Member Interest and/or a Capital Commitment Member
Interest.

2.2. Formation; Name; Foreign Jurisdictions. The Company is hereby continued as
a limited liability company pursuant to the LLC Act and shall continue to
conduct its activities under the name of BMA VI L.L.C. The certificate of
formation of the Company may be amended and/or restated from time to time by the
Managing Member, as an “authorized person” (within the meaning of the LLC Act).
The Managing Member is further authorized to execute and deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in a jurisdiction in which the Company
may wish to conduct business.

2.3. Term. The term of the Company shall continue until December 31, 2058,
unless earlier dissolved and its affairs wound up in accordance with this
Agreement.

2.4. Purposes; Powers. (a) The purposes of the Company shall be, directly or
indirectly through subsidiaries or affiliates, (i) to serve as the sole member
of BMA VI and perform the functions of a member of BMA VI specified in the BMA
VI LLC Agreement and to invest in GP-Related Investments and acquire and invest
in Securities, (ii) to serve as a capital partner of BCP VI (including any
Alternative Investment Vehicle and any Parallel Fund) and perform the functions
of a limited partner of BCP VI (including any Alternative Investment Vehicle and
any Parallel Fund) specified in the BCP VI Agreements, (iii) to make the
Blackstone Capital Commitment or a portion thereof, either directly or
indirectly through BMA VI, and to invest in Capital Commitment Investments and
acquire and invest in Securities or other property (directly or indirectly
through BMA VI and/or BCP VI (including any Alternative Investment Vehicle and
any Parallel Fund), (iv) to serve as a general partner or limited partner of
other partnerships and perform the functions of a general partner or limited
partner specified in the respective partnership agreements, as amended,
supplemented or otherwise modified from time to time, of any such partnership,
(v) to serve as a member of limited liability companies and perform the
functions of a member specified in the respective limited liability company
agreements, as amended, supplemented or otherwise modified from time to time, of
any such limited liability company, (vi) to carry on such other businesses,
perform such other services and make such other investments as are deemed
desirable by the Managing Member and as are permitted under the LLC Act, the BMA
VI LLC Agreement, the BCP VI Agreements, the respective partnership agreements,
as amended, supplemented or otherwise modified from time to time, of any
partnership referred to in clause (v) above and the respective limited liability
company agreements, as amended, supplemented or otherwise modified from time to
time, of any limited liability company referred to in clause (v) above,
(vii) any other lawful purpose, and (viii) to do all things necessary,
desirable, convenient or incidental thereto.

 

17



--------------------------------------------------------------------------------

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to be and become a general or limited partner of partnerships, a member of
limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general or limited partner interests, in limited
liability company interests, in common and preferred stock of corporations
and/or in other interests in or obligations of the foregoing entities or other
entities and in Investments and Securities or other property or direct or
indirect interests therein, whether such Investments and Securities or other
property are readily marketable or not, and to receive, hold, sell, dispose of
or otherwise transfer any such partner interests, limited liability company
interests, stock, interests, obligations, Investments or Securities or other
property and any dividends and distributions thereon and to purchase and sell,
on margin, and be long or short, futures contracts and to purchase and sell, and
be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

 

18



--------------------------------------------------------------------------------

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

2.5. Place of Business. The Company shall maintain a registered office at The
Corporation Trust Company, 1209 Orange Street, New Castle County, Wilmington,
Delaware 19801. The Company shall maintain an office and principal place of
business at such place or places as the Managing Member specifies from time to
time and as set forth in the books and records of the Company. The name and
address of the Company’s registered agent is The Corporation Trust Company, 1209
Orange Street, New Castle County, Wilmington, Delaware 19801. The Managing
Member may from time to time change the registered agent or office by an
amendment to the certificate of formation of the Company.

ARTICLE III

MANAGEMENT

3.1. Managing Member. (a) Holdings shall be an original managing member (the
“Managing Member”). The Managing Member shall cease to be the Managing Member
only if (i) it Withdraws from the Company for any reason, (ii) it consents in
its sole discretion to resign as the Managing Member, or (iii) a Final Event
with respect to it occurs. The Managing Member may not be removed without its
consent. There may be one or more Managing Members. In the event that one or
more other Managing Members is admitted to the Company as such, all references
herein to the “Managing Member” in the singular form shall be deemed to also
refer to such other Managing Members as may be appropriate. The relative rights
and responsibilities of such Managing Members will be as agreed upon from time
to time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Members.

 

19



--------------------------------------------------------------------------------

3.2. Member Voting, etc.

(a) Except as otherwise expressly provided herein and except as may be expressly
required by the LLC Act, Members (including Special Members) as such shall have
no right to, and shall not, take part in the management or control of the
Company’s business or act for or bind the Company, and shall have only the
rights and powers granted to Members of the applicable class herein.

(b) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any affiliate thereof) in such
matter.

(c) Meetings of the Members may be called only by the Managing Member.

3.3. Management. (a) The management, control and operation of the Company and
the formulation and execution of business and investment policy shall be vested
in the Managing Member. The Managing Member shall, in its discretion, exercise
all powers necessary and convenient for the purposes of the Company, including
those enumerated in Section 2.4, on behalf and in the name of the Company. All
decisions and determinations (howsoever described herein) to be made by the
Managing Member pursuant to this Agreement shall be made in its sole discretion,
subject only to the express terms and conditions of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any person (directly or indirectly through one or more other entities, in the
name and on behalf of the Company, on its own behalf or in its capacity as sole
member of BMA VI on BMA VI’s own behalf or in BMA VI’s capacity as general
partner of BCP VI, BFIP VI or BPP VI or as general or limited partner, member or
other equity owner of any Blackstone Entity (as hereinafter defined)) (i) to
execute and deliver, and to perform the Company’s obligations under, the BMA VI
LLC Agreement, including, without limitation, serving as sole member of BMA VI,
(ii) to execute and deliver, and to cause BMA VI to perform BMA VI’s obligations
under the BCP VI Agreements, the BFIP VI Partnership Agreement and the BPP VI
Partnership Agreement, including, without limitation, serving as a general
partner of BCP VI, BFIP VI and BPP VI, (iii) to execute and deliver, and to
cause BMA VI to perform BMA VI’s obligations under, the governing agreement, as
amended, restated and/or supplemented (each a “Blackstone Entity Governing
Agreement”), of any other partnership, limited liability company or other entity
(each a “Blackstone Entity”) of which BMA VI is to become a general or limited
partner, member or other equity owner, including without limitation, serving as
a general or limited partner, member or other equity owner of each Blackstone
Entity, and (iv) to take any action, in the applicable capacity, contemplated by
or arising out of this Agreement, the BMA VI LLC Agreement, the BCP VI
Agreements, the BFIP VI Partnership Agreement, the BPP VI Partnership Agreement
or each Blackstone Entity Governing Agreement (and any amendment, restatement
and/or supplement of any of the foregoing).

 

20



--------------------------------------------------------------------------------

(c) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company or an authorized person of the Managing Member, in each
case within the meaning of the Act, or otherwise (the Managing Member hereby
authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Company, on its own behalf or in its capacity as sole member of BMA VI on BMA
VI’s own behalf or in BMA VI’s capacity as general partner of BCP VI, BFIP VI or
BPP VI or as general or limited partner, member or other equity owner of any
Blackstone Entity), any of the following:

 

  (A) any agreement, certificate, instrument or other document of the Company,
BMA VI, BCP VI, BFIP VI, BPP VI or any Blackstone Entity (and any amendments,
restatements and/or supplements thereof), including, without limitation, the
following: (I) the BMA VI LLC Agreement, the BCP VI Agreements, the BFIP VI
Partnership Agreement, the BPP VI Partnership Agreement and each Blackstone
Entity Governing Agreement, (II) Subscription Agreements on behalf of BCP VI,
(III) side letters issued in connection with investments in BCP VI, and (IV)
such other agreements, instruments, certificates and other documents as may be
necessary or desirable in furtherance of the Company’s, BMA VI’s, BCP VI’s, BFIP
VI’s, BPP VI’s or any Blackstone Entity’s purposes (and any amendments,
restatements and/or supplements of any of the foregoing referred to in
(I) through (IV) hereof);

 

  (B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Company, BMA VI, BCP VI, BFIP VI, BPP VI
and any Blackstone Entity (and any amendments, restatements and/or supplements
thereof); and

 

  (C) any other certificates, notices, applications and other documents (and any
amendments, restatements and/or supplements thereof) to be filed with any
government or governmental or regulatory body, including, without limitation,
any such document that may be necessary for the Company, BMA VI, BCP VI, BFIP
VI, BPP VI or any Blackstone Entity to qualify to do business in a jurisdiction
in which the Company, BMA VI, BCP VI, BFIP VI, BPP VI or any Blackstone Entity
desires to do business;

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company, on its own behalf or
in its capacity as sole member of BMA VI on BMA VI’s own behalf or in BMA VI’s
capacity as general partner of BCP VI, BFIP VI or BPP VI or as general or
limited partner, member or other equity owner of any Blackstone Entity) (A) any
certificates, forms, notices, applications and other documents to be filed with
any government or governmental or regulatory body on behalf of the Company, BMA
VI, BCP VI, BFIP VI, BPP VI and/or any Blackstone Entity, (B) any certificates,
forms, notices, applications and other documents that may be necessary or
advisable in connection with any bank account of the Company, BMA VI, BCP VI,
BFIP VI, BPP VI or any Blackstone Entity or any banking facilities or services
that may be utilized by the Company, BMA VI, BCP VI, BFIP VI, BPP VI or any
Blackstone Entity, and all checks, notes, drafts and other documents of the
Company, BMA VI, BCP VI, BFIP VI, BPP VI or any Blackstone Entity that may be
required in connection with any such bank account, banking facilities or
services, (C) resolutions with respect to any of the foregoing matters (which
resolutions, when executed by any person authorized as provided in this
Section 3.3(c), each acting individually, shall be deemed to have been adopted
by the Managing Member, the Company, BMA VI, BCP VI, BFIP VI, BPP VI or any
Blackstone Entity, as applicable, for all purposes).

The authority granted to any person (other than the Managing Member) in this
Section 3.3(c) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

 

21



--------------------------------------------------------------------------------

3.4. Responsibilities of Members. (a) Unless otherwise determined by the
Managing Member in a particular case, each Regular Member shall devote
substantially all his time and attention to the businesses of the Company and
its affiliates, and each Special Member shall not be required to devote any time
or attention to the businesses of the Company or its affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

3.5. Exculpation and Indemnification. (a) Liability to Members. Notwithstanding
any other provision of this Agreement, whether express or implied, to the
fullest extent permitted by law, no Member nor any of such Member’s
representatives, agents or advisors nor any partner, member, officer, employee,
representative, agent or advisor of the Company or any of its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable to the Company or any other Member for any act or omission (in
relation to the Company, this Agreement, any related document or any transaction
or investment contemplated hereby or thereby) taken or omitted by a Covered
Person (other than any act or omission constituting Cause), unless there is a
final and non-appealable judicial determination and/or determination of an
arbitrator that such Covered Person did not act in good faith and in what such
Covered Person reasonably believed to be in, or not opposed to, the best
interests of the Company and within the authority granted to such Covered Person
by this Agreement, and, with respect to any criminal act or proceeding, had
reasonable cause to believe that such Covered Person’s conduct was unlawful.
Each Covered Person shall be entitled to rely in good faith on the advice of
legal counsel to the Company, accountants and other experts or professional
advisors, and no action taken by any Covered Person in reliance on such advice
shall in any event subject such person to any liability to any Member or the
Company. To the extent that, at law or in equity, a Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to another
Member, to the fullest extent permitted by law, such Member acting under this
Agreement shall not be liable to the Company or to any such other Member for its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they expand or restrict the duties and liabilities
of a Member otherwise existing at law or in equity, are agreed by the Members,
to the fullest extent permitted by law, to modify to that extent such other
duties and liabilities of such Member.

(b) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless (but only to the extent of the Company’s assets
(including, without limitation, the remaining capital commitments of the
Members) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including, without limitation, amounts
paid in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs (other than claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, arising
out of any act or omission of such Covered Person constituting Cause); provided,
that a Covered Person shall not be entitled to indemnification under this
Section with

 

22



--------------------------------------------------------------------------------

respect to any claim, issue or matter if there is a final and non-appealable
judicial determination and/or determination of an arbitrator that such Covered
Person did not act in good faith and in what such Covered Person reasonably
believed to be in, or not opposed to, the best interest of the Company and
within the authority granted to such Covered Person by this Agreement, and, with
respect to any criminal act or proceeding, had reasonable cause to believe that
such Covered Person’s conduct was unlawful; provided further, that if such
Covered Person is a Member or a Withdrawn Member, such Covered Person shall bear
its share of such Losses in accordance with such Covered Person’s GP-Related
Profit Sharing Percentage in the Company as of the time of the actions or
omissions that gave rise to such Losses. To the fullest extent permitted by law,
expenses (including legal fees) incurred by a Covered Person (including, without
limitation, the Managing Member) in defending any claim, demand, action, suit or
proceeding may, with the approval of the Managing Member, from time to time, be
advanced by the Company prior to the final disposition of such claim, demand,
action, suit or proceeding upon receipt by the Company of a written undertaking
by or on behalf of the Covered Person to repay such amount to the extent that it
shall be subsequently determined that the Covered Person is not entitled to be
indemnified as authorized in this Section, and the Company and its Affiliates
shall have a continuing right of offset against such Covered Person’s
interests/investments in the Company and such Affiliates and shall have the
right to withhold amounts otherwise distributable to such Covered Person to
satisfy such repayment obligation. If a Member institutes litigation against a
Covered Person which gives rise to an indemnity obligation hereunder, such
Member shall be responsible, up to the amount of such Member’s Interests and
remaining capital commitment, for such Member’s pro rata share of the Company’s
expenses related to such indemnity obligation, as determined by the Managing
Member. The Company may purchase insurance, to the extent available at
reasonable cost, to cover losses, claims, damages or liabilities covered by the
foregoing indemnification provisions. Members will not be personally obligated
with respect to indemnification pursuant to this Section.

3.6. Representations of Members. (a) Each Regular or Special Member by execution
of this Agreement (or by otherwise becoming bound by the terms and conditions
hereof as provided herein or in the LLC Act) represents and warrants to every
other Member and to the Company, except as may be waived by the Managing Member,
that such Member is acquiring each of such Member’s Interests for such Member’s
own account for investment and not with a view to resell or distribute the same
or any part hereof, and that no other person has any interest in any such
Interest or in the rights of such Member hereunder; provided, that a Member may
choose to make transfers for estate and charitable planning purposes (in
accordance with the terms hereof). Each Regular or Special Member represents and
warrants that such Member understands that the Interests have not been
registered under the Securities Act of 1933 and therefore such Interests may not
be resold without registration under such Act or exemption from such
registration, and that accordingly such Member must bear the economic risk of an
investment in the Company for an indefinite period of time. Each Regular or
Special Member represents that such Member has such knowledge and experience in
financial and business matters, that such Member is capable of evaluating the
merits and risks of an investment in the Company, and that such Member is able
to bear the economic risk of such investment. Each Regular or Special Member
represents that such Member’s overall commitment to the Company and other
investments which are not readily marketable is not disproportionate to the
Member’s net worth and the Member has no need for liquidity in the Member’s
investment in Interests. Each Regular or Special Member represents that to the
full satisfaction of the Member, the Member has been furnished any materials
that such Member has requested relating to the Company, any Investment and the
offering of Interests and has been afforded the opportunity to ask questions of
representatives of the Company concerning the terms and conditions of the
offering of Interests and any matters pertaining to each Investment and to
obtain any other additional information relating thereto. Each Regular or
Special Member represents that the Member has consulted to the extent deemed
appropriate by the Member with the Member’s own advisers as to the financial,
tax, legal and related matters concerning an investment in Interests and on that
basis believes that an investment in the Interests is suitable and appropriate
for the Member.

 

23



--------------------------------------------------------------------------------

(b) Each Regular or Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member (1) makes a capital contribution to the Company (whether
as a result of Firm Advances made to such Member or otherwise) with respect to
any Investment, and such Member hereby agrees that such capital contribution
shall serve as confirmation thereof and/or (2) repays any portion of the
principal amount of a Firm Advance, and such Member hereby agrees that such
repayment shall serve as confirmation thereof.

3.7. Tax Information. Each Regular or Special Member certifies that (A) if the
Member is a United States person (as defined in the Code) (x) (i) the Member’s
name, social security number (or, if applicable, employer identification number)
and address provided to the Company and its affiliates pursuant to an IRS Form
W-9, Payer’s Request for Taxpayer Identification Number Certification (“W-9”) or
otherwise are correct and (ii) the Member will complete and return a W-9, and
(y) (i) the Member is a United States person (as defined in the Code) and
(ii) the Member will notify the Company within 60 days of a change to foreign
(non-United States) status or (B) if the Member is not a United States person
(as defined in the Code) (x) (i) the information on the completed IRS Form
W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (“W-8BEN”) or other applicable form, including but not limited to
IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Member will complete and return the applicable IRS form,
including but not limited to a W-8BEN or W-8IMY, and (y) (i) the Member is not a
United States person (as defined in the Code) and (ii) the Member will notify
the Company within 60 days of any change of such status. The Member agrees to
properly execute and provide to the Company in a timely manner any tax
documentation that may be reasonably required by the Company or the Managing
Member.

ARTICLE IV

CAPITAL OF THE COMPANY

4.1. Capital Contributions by Members. (a) Except as agreed by the Managing
Member and a Regular Member, such Regular Member shall not be required to make
capital contributions to the Company (“GP-Related Capital Contributions”) at
such times and in such amounts (the “GP-Related Required Amounts”) as are
required to satisfy the Company’s obligation to make capital contributions to
BMA VI in respect of the GP-Related BMA VI Member Interest to fund BMA VI’s
capital contribution in respect of any GP-Related BCP VI Investment and as are
otherwise determined by the Managing Member from time to time or as may be set
forth in such Regular Member’s Commitment Agreement or SMD Agreement, if any;
provided, that additional GP-Related Capital Contributions in excess of the
GP-Related Required Amounts may be made pro rata among the Regular Members based
upon each Regular Member’s Carried Interest Sharing Percentage. GP-Related
Capital Contributions in excess of the GP-Related Required Amounts which are to
be used for ongoing business operations (as distinct from financing, legal or
other specific liabilities of the Company (including those specifically set
forth in Sections 4.1(d) and 5.8(d)) shall be determined by the Managing Member.
Special Members shall not be required to make additional GP-Related Capital
Contributions to the Company in excess of the GP-Related Required Amounts,
except (i) as a condition of an increase in such Special Member’s GP-Related
Profit Sharing Percentage or (ii) as specifically set forth in this Agreement;
provided, that the Managing Member and any Special Member may agree from time to
time that such Special Member shall make an additional GP-Related Capital
Contribution to the Company; provided further, that each Investor Special Member
shall maintain its GP-Related Capital Accounts at an aggregate level equal to
the product of (i) its GP-Related Profit Sharing Percentage from time to time
and (ii) the total capital of the Company.

 

24



--------------------------------------------------------------------------------

(b) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2.

(c) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members that are also
executive officers of The Blackstone Group L.P.) the amount of any GP-Related
Capital Contribution required to be made by such Member or (ii) permit any
Member (including any additional Member admitted to the Company pursuant to
Section 6.1) to make a required GP-Related Capital Contribution to the Company
in installments, in each case on terms determined by the Managing Member.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of Carried Interest will be paid to
the Trustee(s) for deposit in the Trust Account (such amounts to be paid to the
Trustee(s) for deposit in the Trust Account constituting a “Holdback”). The
Managing Member shall determine, as set forth below, the percentage of Carried
Interest that shall be withheld for the Managing Member and each Member Category
(such withheld percentage constituting the Managing Member’s and such Member
Category’s “Holdback Percentage”). The applicable Holdback Percentages initially
shall be 0% for the Managing Member, 15% for Existing Members (other than the
Managing Member), 21% for Retaining Withdrawn Members (other than the Managing
Member) and 24% for Deceased Members (the “Initial Holdback Percentages”). Any
provision of this Agreement not the contrary notwithstanding, the Holdback
Percentage for the Managing Member shall not be subject to change pursuant to
clause (ii), (iii) or (iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may only reduce the Holdback Percentages
among the Member Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Members is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Members and Deceased Members shall be reduced
to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage for any
Member shall apply only to distributions relating to Carried Interest made after
the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his Member Category (except as provided in
clause (iv) below). The Managing Member may not increase the Retaining Withdrawn
Members’ Holdback Percentage beyond 21% unless the Managing Member concurrently
increases the Existing Members’ Holdback Percentage to the Holdback Percentage
of the Retaining Withdrawn Members. The Managing Member may not increase the
Deceased Members’ Holdback Percentage beyond 24% unless the Managing Member
increases the Holdback Percentage for both Existing Members and Retaining
Withdrawn Members to 24%. The Managing Member may not increase the Holdback
Percentage of any Member Category beyond 24% unless such increase applies
equally to all Member Categories. Any increase in the Holdback Percentage for
any Member shall apply only to distributions relating to Carried Interest made
after the date of such increase. The foregoing shall in no way prevent the
Managing Member from proportionately increasing the Holdback Percentage of any
Member Category (following a reduction of the Holdback Percentages below the
Initial Holdback Percentages), if the resulting Holdback Percentages are
consistent with the above. For example, if the Managing Member reduces the
Holdback Percentages for Existing Members, Retaining Withdrawn Members and
Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing Member
shall have the right to subsequently increase the Holdback Percentages to the
Initial Holdback Percentages.

 

25



--------------------------------------------------------------------------------

(iv) (A) Notwithstanding anything contained herein to the contrary, the Company
may increase or decrease the Holdback Percentage for any Member in any Member
Category (in such capacity, the “Subject Member”) pursuant to a majority vote of
the Regular Members (a “Holdback Vote”); provided, that, notwithstanding
anything to the contrary contained herein, the Holdback Percentage applicable to
the Managing Member shall not be increased or decreased without its prior
written consent; provided further, that a Subject Member’s Holdback Percentage
shall not be (I) increased prior to such time as such Subject Member (x) is
notified by the Company of the decision to increase such Subject Member’s
Holdback Percentage and (y) has, if requested by such Subject Member, been given
30 days to gather and provide information to the Company for consideration
before a second Holdback Vote (requested by the Subject Member) or (II)
decreased unless such decrease occurs subsequent to an increase in a Subject
Member’s Holdback Percentage pursuant to a Holdback Vote under this clause (iv);
provided further, that such decrease shall not exceed an amount such that such
Subject Member’s Holdback Percentage is less than the prevailing Holdback
Percentage for the Member Category of such Subject Member; provided further,
that a Member shall not vote to increase a Subject Member’s Holdback Percentage
unless such voting Member determines, in his good faith judgment, that the facts
and circumstances indicate that it is reasonably likely that such Subject
Member, or any of his successors or assigns (including his estate or heirs) who
at the time of such vote holds the GP-Related Member Interest or otherwise has
the right to receive distributions relating thereto, will not be capable of
satisfying any GP-Related Recontribution Amounts that may become due.

 

  (B) A Holdback Vote shall take place at a Company meeting. Each Regular Member
shall be entitled to cast one vote with respect to the Holdback Vote regardless
of such Regular Member’s interest in the Company. Such vote may be cast by any
Regular Member in person or by proxy.

 

  (C)

If the result of the second Holdback Vote is an increase in a Subject Member’s
Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Company; provided, that if the Company and the Subject Member
cannot agree upon a mutually satisfactory arbitrator within 10 days of the
second Holdback Vote, each of the Company and the Subject Member shall request
their candidate for arbitrator to select a third arbitrator satisfactory to such
candidates; provided further, that if such candidates fail to agree upon a
mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Member that submits the decision of the
Company pursuant to the second Holdback Vote to arbitration and the Company
shall estimate their reasonably projected out-of-pocket expenses relating
thereto, and each such party shall, to the satisfaction of the arbitrator and
prior to any determination being made by the arbitrator, pay the total of such
estimated expenses (i.e., both the Subject Member’s and the Company’s expenses)
into an escrow account to be controlled by Simpson Thacher & Bartlett LLP, as
escrow agent (or such other comparable law firm as the Company and the Subject
Member shall agree). The arbitrator shall direct the escrow agent to pay out of
such escrow account all expenses associated with such arbitration (including
costs leading thereto) and to return to the “victorious” party the entire amount
of funds such party paid into such escrow account. If the amount contributed to
the escrow account by the losing party is insufficient to cover the expenses of
such arbitration, such “losing” party shall then provide any additional funds
necessary to cover such costs to such “victorious” party. For purposes hereof,
the

 

26



--------------------------------------------------------------------------------

 

“victorious” party shall be the Company if the Holdback Percentage ultimately
determined by the arbitrator is closer to the percentage determined in the
second Holdback Vote than it is to the prevailing Holdback Percentage for the
Subject Member’s Member Category; otherwise, the Subject Member shall be the
“victorious” party. The party that is not the “victorious” party shall be the
“losing” party.

 

  (D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v) (A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Member’s “Excess Holdback”), and such
Member (or a Withdrawn Member with respect to amounts contributed to the Trust
Account while he was a Member), to the extent his Excess Holdback obligation has
previously been satisfied in cash, may obtain the release of the Trust Amounts
(but not the Trust Income thereon which shall remain in the Trust Account and
allocated to such Member or Withdrawn Member) satisfying such Member’s or
Withdrawn Member’s Excess Holdback obligation, by pledging or otherwise making
available to the Company, on a first priority basis (except as provided below),
all or any portion of his Firm Collateral in satisfaction of his Excess Holdback
obligation. Any Member seeking to satisfy all or any portion of the Excess
Holdback utilizing Firm Collateral shall sign such documents and otherwise take
such other action as is necessary or appropriate (in the good faith judgment of
the Managing Member) to perfect a first priority security interest in, and
otherwise assure the ability of the Company to realize on (if required), such
Firm Collateral; provided, that, in the case of entities listed in the Company’s
books and records in which Members are permitted to pledge their interests
therein to finance all or a portion of their capital contributions thereto
(“Pledgable Blackstone Interests”), to the extent a first priority security
interest is unavailable because of an existing lien on such Firm Collateral, the
Member or Withdrawn Member seeking to utilize such Firm Collateral shall grant
the Company a second priority security interest therein in the manner provided
above; provided further, that (x) in the case of Pledgable Blackstone Interests,
to the extent that neither a first priority nor a second priority security
interest is available, or (y) if the Managing Member otherwise determines in its
good faith judgment that a security interest in Firm Collateral (and the
corresponding documents and actions) are not necessary or appropriate, the
Member or Withdrawn Member shall (in the case of either clause (x) or (y) above)
irrevocably instruct in writing the relevant partnership, limited liability
company or other entity listed in the Company’s books and records to remit any
and all net proceeds resulting from a Firm Collateral Realization on such Firm
Collateral to the Trustee(s) as more fully provided in clause (B) below. The
Company shall, at the request of any Member or Withdrawn Member, assist such
Member or Withdrawn Member in taking such action necessary to enable such Member
or Withdrawn Member to use Firm Collateral as provided hereunder.

 

27



--------------------------------------------------------------------------------

  (B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Member or Withdrawn
Member) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Member
or Withdrawn Member.

 

  (C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust Account in an
amount necessary to satisfy his Excess Holdback requirement. If any such Member
or Withdrawn Member defaults upon his obligations under this clause (C), then
Section 5.8(d)(ii) shall apply thereto; provided, that clause (A) of the first
sentence of Section 5.8(d)(ii) shall be deemed inapplicable to a default under
this clause (C); provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

(vi) Any Member or Withdrawn Member may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BCP VI,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant

 

28



--------------------------------------------------------------------------------

Required Rating, at least 30 days prior to the stated expiration date of such
existing L/C. The Trustee(s) shall notify an L/C Member 10 days prior to drawing
on any L/C. The Trustee(s) may (as directed by the Company in the case of clause
(I) below) draw down on an L/C only if (I) such a drawdown is necessary to
satisfy an L/C Member’s obligation relating to the Company’s obligations under
the Clawback Provisions or (II) an L/C Member has not provided a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating (or the requisite amount of cash and/or Firm Collateral (to the extent
permitted hereunder)), at least 30 days prior to the stated expiration of an
existing L/C in accordance with this clause (vi). The Trustee(s), as directed by
the Company, shall return to any L/C Member his L/C upon (1) the termination of
the Trust Account and satisfaction of the Company’s obligations, if any, in
respect of the Clawback Provisions, (2) an L/C Member satisfying his entire
Holdback obligation in cash and Firm Collateral (to the extent permitted
hereunder), or (3) the release, by the Trustee(s), as directed by the Company,
of all amounts in the Trust Account to the Members or Withdrawn Members. If an
L/C Member satisfies a portion of his Holdback obligation in cash and/or Firm
Collateral (to the extent permitted hereunder) or if the Trustee(s), as directed
by the Company, release a portion of the amounts in the Trust Account to the
Members or Withdrawn Members in the Member Category of such L/C Member, the L/C
of an L/C Member may be reduced by an amount corresponding to such portion
satisfied in cash and/or Firm Collateral (to the extent permitted hereunder) or
such portion released by the Trustee(s), as directed by the Company; provided,
that in no way shall the general release of any Trust Income cause an L/C Member
to be permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

 

  (B) In lieu of the foregoing, any Existing Member may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in asset
category 5 on the Company’s books and records; provided, that the initial
contribution of such Special Firm Collateral shall initially equal 130% of the
required Holdback Amount for a period of 90 days, and thereafter shall equal at
least 115% of the required Holdback Amount. Paragraphs 4.1(d)(viii)(C) and
(D) shall apply to such Special Firm Collateral. To the extent such Special Firm
Collateral exceeds the applicable minimum percentage of the required Holdback
Amount specified in the first sentence of this clause (vii)(B), the related
Member may obtain a release of such excess amount from the Trust Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his Holdback (excluding any Excess Holdback), and such Member or a Withdrawn
Member may, to the extent his Holdback (excluding any Excess Holdback) has been
previously been satisfied in cash or by the use of an L/C as provided herein,
obtain a release of Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
that satisfy such Member’s or Withdrawn Member’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral in a particular Qualifying Fund, which at all times must
equal or exceed the amount of the Holdback distributed to the Member or
Withdrawn Member (as more fully set forth below). Any Member seeking to satisfy
such Member’s Holdback utilizing Special Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the Managing Member) to perfect a first priority
security interest in, and otherwise assure the ability of the Trustee(s) to
realize on (if required), such Special Firm Collateral.

 

29



--------------------------------------------------------------------------------

  (B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Member or Withdrawn Member) to fully satisfy such Holdback and
shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any net
proceeds from such Special Firm Collateral Realization in excess of the amount
necessary to satisfy such Holdback (excluding any Excess Holdback) shall be
distributed to such Member or Withdrawn Member. To the extent a Qualifying Fund
distributes Securities to a Member or Withdrawn Member in connection with a
Special Firm Collateral Realization, such Member or Withdrawn Member shall be
required to promptly fund such Member’s or Withdrawn Member’s deficiency with
respect to his Holdback in cash or an L/C.

 

  (C) Upon any valuation or revaluation of the Special Firm Collateral and/or
any adjustment in the Applicable Collateral Percentage applicable to a
Qualifying Fund (as provided in the Company’s books and records), if such
Member’s or Withdrawn Member’s Special Firm Collateral is valued at less than
such Member’s Holdback (excluding any Excess Holdback) as provided in the
Company’s books and records, taking into account other permitted means of
satisfying the Holdback hereunder, the Company shall provide notice of the
foregoing to such Member or Withdrawn Member and, within 10 business days of
receiving such notice, such Member or Withdrawn Member shall contribute cash or
additional Special Firm Collateral to the Trust Account in an amount necessary
to make up such deficiency. If any such Member or Withdrawn Member defaults upon
his obligations under this clause (C), then Section 5.8(d)(ii) shall apply
thereto; provided, that the first sentence of Section 5.8(d)(ii) shall be deemed
inapplicable to such default; provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

 

  (D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

30



--------------------------------------------------------------------------------

  (E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

4.2. Interest. Interest on the balances of the Members’ capital related to the
Members’ GP-Related Member Interests (excluding capital invested in GP-Related
Investments and, if deemed appropriate by the Managing Member, capital invested
in any other investment of the Company) shall be credited to the Members’
GP-Related Capital Accounts at the end of each accounting period pursuant to
Section 5.2, or at any other time as determined by the Managing Member, at rates
determined by the Managing Member from time to time, and shall be charged as an
expense of the Company.

4.3. Withdrawals of Capital. No Member may withdraw capital related to such
Member’s GP-Related Member Interest from the Company except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement or (iii) as determined by the
Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

5.1. General Accounting Matters. (a) GP-Related Net Income (Loss) shall be
determined by the Managing Member at the end of each accounting period and shall
be allocated as described in Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the Company’s GP-Related BMA VI Member Interest for any accounting period means
(i) the gross income realized by the Company from such activity during such
accounting period less (ii) all expenses of the Company, and all other items
that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Company from such GP-Related Investment during such accounting
period less (ii) all expenses of the Company for such accounting period that are
allocable to such GP-Related Investment (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the Company of
such GP-Related Investment and all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment.

 

31



--------------------------------------------------------------------------------

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for U.S. federal income tax purposes with
the following adjustments: (i) any income of the Company that is exempt from
U.S. federal income taxation and not otherwise taken into account in computing
GP-Related Net Income (Loss) shall be added to such taxable income or loss;
(ii) if any asset has a value on the books of the Company that differs from its
adjusted tax basis for U.S. federal income tax purposes, any depreciation,
amortization or gain resulting from a disposition of such asset shall be
calculated with reference to such value; (iii) upon an adjustment to the value
of any asset on the books of the Company pursuant to Regulation
Section 1.704-1(b)(2), the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing GP-Related Net
Income (Loss) pursuant to this definition shall be treated as deductible items;
(v) any income from a GP-Related Investment that is payable to Company employees
in respect of “phantom interests” in such GP-Related Investment awarded by the
Managing Member to employees shall be included as an expense in the calculation
of GP-Related Net Income (Loss) from such GP-Related Investment, and (vi) items
of income and expense (including interest income and overhead and other indirect
expenses) of the Company, Holdings and other affiliates of the Company shall be
allocated among the Company, Holdings and such affiliates, among various Company
activities and GP-Related Investments and between accounting periods, in each
case as determined by the Managing Member. Any adjustments to GP-Related Net
Income (Loss) by the Managing Member, including adjustments for items of income
accrued but not yet received, unrealized gains, items of expense accrued but not
yet paid, unrealized losses, reserves (including reserves for taxes, bad debts,
actual or threatened litigation, or any other expenses, contingencies or
obligations) and other appropriate items shall be made in accordance with U.S.
generally accepted accounting principles (“GAAP”); provided, that the Managing
Member shall not be required to make any such adjustment.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Members’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Members in GP-Related Net Income (Loss)
from GP-Related Investments acquired during such accounting period will be based
on GP-Related Profit Sharing Percentages in effect when each such GP-Related
Investment was acquired.

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

 

32



--------------------------------------------------------------------------------

5.2. GP-Related Capital Accounts. (a) There shall be established for each Member
on the books of the Company, to the extent and at such times as may be
appropriate, one or more capital accounts as the Managing Member may deem to be
appropriate for purposes of accounting for such Member’s interests in the
capital of the Company related to the Company’s GP-Related BMA VI Member
Interest and the GP-Related Net Income (Loss) of the Company (each a “GP-Related
Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members or a distribution by the Company to
one or more of the Members, at the time of such contribution or distribution,
(i) the appropriate GP-Related Capital Accounts of each Member shall be credited
with the following amounts: (A) the amount of cash and the value of any property
contributed by such Member to the capital of the Company related to the
Company’s GP-Related Member Interest during such accounting period, (B) the
GP-Related Net Income allocated to such Member for such accounting period and
(C) the interest credited on the balance of such Member’s capital related to
such Member’s GP-Related Member Interest for such accounting period pursuant to
Section 4.2; and (ii) the appropriate GP-Related Capital Accounts of each Member
shall be debited with the following amounts: (x) the amount of cash, the
principal amount of any subordinated promissory note of the Company referred to
in Section 6.5 (as such amount is paid) and the value of any property
distributed to such Member during such accounting period with respect to such
Member’s GP-Related Member Interest and (y) the GP-Related Net Loss allocated to
such Member for such accounting period.

5.3. GP-Related Profit Sharing Percentages. (a) Prior to the beginning of each
annual accounting period, the Managing Member shall establish the profit sharing
percentage (the “GP-Related Profit Sharing Percentage”) of each Member in each
category of GP-Related Net Income (Loss) for such annual accounting period
pursuant to Section 5.1(a) taking into account such factors as the Managing
Member deems appropriate, including those referred to in Section 5.1(d);
provided, that (i) the Managing Member may elect to establish GP-Related Profit
Sharing Percentages in GP-Related Net Income (Loss) from any GP-Related
Investment acquired by the Company during such accounting period at the time
such GP-Related Investment is acquired in accordance with paragraph (d) below
and (ii) GP-Related Net Income (Loss) for such accounting period from any
GP-Related Investment shall be allocated in accordance with the GP-Related
Profit Sharing Percentages in such GP-Related Investment established in
accordance with paragraph (d) below. The Managing Member may establish different
GP-Related Profit Sharing Percentages for any Member in different categories of
GP-Related Net Income (Loss). In the case of the Withdrawal of a Member, such
former Member’s GP-Related Profit Sharing Percentages shall be allocated by the
Managing Member to one or more of the remaining Members. In the case of the
admission of any Member to the Company as an additional Member, the GP-Related
Profit Sharing Percentages of the other Members shall be reduced by an amount
equal to the GP-Related Profit Sharing Percentage allocated to such new Member
pursuant to Section 6.1(b); such reduction of each other Member’s GP-Related
Profit Sharing Percentage shall be pro rata based upon such Member’s GP-Related
Profit Sharing Percentage as in effect immediately prior to the admission of the
new Member. Notwithstanding the foregoing, the Managing Member may also adjust
the GP-Related Profit Sharing Percentage of any Member for any annual accounting
period at the end of such annual accounting period in its sole discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called an “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all Members (including the Managing
Member) in the manner determined by the Managing Member in its sole discretion.

 

33



--------------------------------------------------------------------------------

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

5.4. Allocations of GP-Related Net Income (Loss). (a) Except as provided in
Sections 5.4(d) and 5.4(e), GP-Related Net Income of the Company for each
GP-Related Investment shall be allocated to the GP-Related Capital Accounts
related to such GP-Related Investment of all the Members participating in such
GP-Related Investment (including the Managing Member): first, in proportion to
and to the extent of the amount of Non-Carried Interest (other than amounts
representing a return of GP-Related Capital Contributions) or Carried Interest
distributed to the Members; second, to Members that received Non-Carried
Interest (other than amounts representing a return of GP-Related Capital
Contributions) or Carried Interest in years prior to the years such GP-Related
Net Income is being allocated to the extent such Non-Carried Interest (other
than amounts representing a return of GP-Related Capital Contributions) or
Carried Interest exceeded GP-Related Net Income allocated to such Members in
such earlier years; and third, to the Members in the same manner that such
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest would have been distributed if cash
were available to distribute with respect thereto.

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BCP VI and
allocated to the Company with respect to its pro rata share thereof (based on
capital contributions made by the Company indirectly to BCP VI with respect to
the Company’s GP-Related BMA VI Member Interest) shall be allocated to the
Members in accordance with each Member’s Non-Carried Interest Sharing Percentage
with respect to the GP-Related Investment giving rise to such loss suffered by
BCP VI and (ii) GP-Related Net Loss relating to realized losses suffered by BCP
VI and allocated indirectly to the Company with respect to the Carried Interest
shall be allocated in accordance with a Member’s (including Withdrawn Member’s)
Carried Interest Give Back Percentage (as of the date of such loss) (subject to
adjustment pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Members shall remain Members for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to BCP VI, such GP-Related Net Income (Loss) will be
allocated in accordance with GP-Related Profit Sharing Percentages prevailing at
the beginning of such accounting period, except as provided in Section 5.4(e).

(e) The Managing Member may authorize from time to time advances to Members
against their allocable shares of GP-Related Net Income (Loss).

 

34



--------------------------------------------------------------------------------

5.5. Liability of Members. Except as otherwise provided in the LLC Act or as
expressly provided in this Agreement, no Member shall be personally obligated
for any debt, obligation or liability of the Company or of any other Member
solely by reason of being a Member. In no event shall any Member or Withdrawn
Member (i) be obligated to make any capital contribution or payment to or on
behalf of the Company or (ii) have any liability to return distributions
received by such Member from the Company, in each case except as specifically
provided in Sections 4.1(d) or 5.8 or otherwise in this Agreement, as such
Member shall otherwise expressly agree in writing or as may be required by
applicable law.

5.6. [Intentionally omitted.]

5.7. Repurchase Rights, etc.. The Managing Member may from time to time
establish such repurchase rights and/or other requirements with respect to the
Members’ GP-Related Member Interests relating to GP-Related BCP VI Investments
as the Managing Member may determine. The Managing Member shall have authority
to (a) withhold any distribution otherwise payable to any Member until any such
repurchase rights have lapsed or any such requirements have been satisfied,
(b) pay any distribution to any Member that is Contingent as of the distribution
date and require the refund of any portion of such distribution that is
Contingent as of the Withdrawal Date of such Member, (c) amend any previously
established repurchase rights or other requirements from time to time and
(d) make such exceptions thereto as it may determine on a case by case basis.

5.8. Distributions. (a) The Company shall make distributions of available cash
(subject to reserves and other adjustments as provided herein) or other property
to Members at such times and in such amounts as are determined by the Managing
Member. The Managing Member shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Subject to Section 5.8(e), distributions of cash or
other property with respect to Non-Carried Interest shall be made among the
Members in accordance with their respective Non-Carried Interest Sharing
Percentages, and, subject to Section 4.1(d), distributions of cash or other
property with respect to Carried Interest shall be made among Members in
accordance with their respective Carried Interest Sharing Percentages. At any
time that a sale, exchange, transfer or other disposition by BCP VI of a portion
of a GP-Related Investment is being considered by the Company (a “GP-Related
Disposable Investment”), at the election of the Managing Member each Member’s
GP-Related Interest with respect to such GP-Related Investment shall be
vertically divided into two separate GP-Related Member Interests, a GP-Related
Interest attributable to the GP-Related Disposable Investment (a Member’s
“GP-Related Class B Interest”), and a GP-Related Interest attributable to such
GP-Related Investment excluding the GP-Related Disposable Investment (a Member’s
“GP-Related Class A Interest”). Distributions (including those resulting from a
sale, transfer, exchange or other disposition by BCP VI) relating to a
GP-Related Disposable Investment (with respect to both Carried Interest and
Non-Carried Interest) shall be made only to holders of GP-Related Class B
Interests with respect to such GP-Related Investment in accordance with their
GP-Related Profit Sharing Percentages relating to such GP-Related Class B
Interests, and distributions (including those resulting from the sale, transfer,
exchange or other disposition by BCP VI) relating to a GP-Related Investment
excluding such GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class A Interests with respect to such Investment in accordance with their
respective GP-Related Profit Sharing Percentages relating to such GP-Related
Class A Interests. Except as provided above, distributions of cash or other
property with respect to each category of GP-Related Net Income (Loss) shall be
allocated among the Members in the same proportions as the allocations of
GP-Related Net Income (Loss) of each such category.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total Federal,

 

35



--------------------------------------------------------------------------------

New York State and New York City income and other taxes that would be payable by
such Member with respect to all categories of GP-Related Net Income (Loss)
allocated to such Member for such Fiscal Year, the amount of which shall be
calculated (i) on the assumption that each Member is an individual subject to
the then prevailing maximum Federal, New York State and New York City income tax
rates, (ii) taking into account the deductibility of state and local income and
other taxes for Federal income tax purposes and (iii) taking into account any
differential in applicable rates due to the type and character of Net Income
(Loss) allocated to such Member. Notwithstanding the provisions of the foregoing
sentence, the Managing Member may refrain from making any distribution if, in
the reasonable judgment of the Managing Member, such distribution is prohibited
by § 18-607 of the LLC Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be withheld by the Company and will be
distributed to the recipient thereof (together with interest thereon at rates
determined by the Managing Member from time to time) as the recipient’s rights
to such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The Managing Member may elect in an
individual case to have the Company distribute any Contingent distribution to
the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member Withdraws from the Company for any
reason other than his death, Total Disability or Incompetence, the undistributed
share of any GP-Related Investment that remains Contingent as of the applicable
Withdrawal Date shall be repurchased by the Company at a purchase price
determined at such time by the Managing Member. Unless determined otherwise by
the Managing Member, the repurchased portion thereof will be allocated among the
remaining Members with interests in such GP-Related Investment in proportion to
their respective percentage interests in such GP-Related Investment, or if no
other Member has a percentage interest in such specific GP-Related Investment,
to the Managing Member; provided, that the Managing Member may allocate the
Withdrawn Member’s share of unrealized investment income from a repurchased
GP-Related Investment attributable to the period after the Withdrawn Member’s
Withdrawal Date on any basis it may determine, including to existing or new
Members who did not previously have interests in such GP-Related Investment,
except that, in any event, each Investor Special Member shall be allocated a
share of such unrealized investment income equal to its respective GP-Related
Profit Sharing Percentage of such unrealized investment income.

(d) (i)(A) If BMA VI is obligated under the Clawback Provisions or Giveback
Provisions to contribute to BCP VI a Clawback Amount or a Giveback Amount (other
than a Capital Commitment Giveback Amount with respect to any Capital Commitment
BCP VI Interest that may be held by BMA VI) and the Company is obligated to
contribute any such amount to BMA VI in respect of the Company’s GP-Related BMA
VI Member Interest (the amount of such obligation of the Company with respect to
such a Giveback Amount being herein called a “GP-Related Giveback Amount”), the
Company shall call for such amounts as are necessary to satisfy such obligations
of the Company as determined by the Managing Member, in which case each Member
and Withdrawn Member shall contribute to the Company, in cash, when and as
called by the Company, such an amount of prior distributions by the Company (and
the Other Fund GPs) with respect to Carried Interest (and/or Non-Carried
Interest in the case of a GP-Related Giveback Amount) (the “GP-Related
Recontribution Amount”) which equals (I) the product of (a) a Member’s or
Withdrawn Member’s Carried Interest Give Back Percentage and (b) the aggregate
Clawback Amount payable by the Company in the case of Clawback Amounts and (II)
with respect to a GP-Related Giveback Amount, such Member’s pro rata share of
prior distributions of Carried Interest and/or Non-Carried Interest in
connection with (a) the GP-Related BCP VI Investment giving rise to the
GP-Related Giveback Amount, (b) if the amounts contributed pursuant to clause
(II)(a) above are insufficient to satisfy such GP-Related Giveback

 

36



--------------------------------------------------------------------------------

Amount, GP-Related BCP VI Investments other than the one giving rise to such
obligation, but only those amounts received by the Members with an interest in
the GP-Related BCP VI Investment referred to in clause (II)(a) above and (c) if
the GP-Related Giveback Amount is unrelated to a specific GP-Related BCP VI
Investment, all GP-Related BCP VI Investments. Each Member and Withdrawn Member
shall promptly contribute to the Company, along with satisfying his comparable
obligations to the Other Fund GPs, if any, upon such call such Member’s or
Withdrawn Member’s GP-Related Recontribution Amount, less the amount paid out of
the Trust Account on behalf of such Member or Withdrawn Member by the Trustee(s)
pursuant to written instructions from the Company, or if applicable, any of the
Other Fund GPs with respect to Carried Interest (and/or Non-Carried Interest in
the case of GP-Related Giveback Amounts) (the “Net GP-Related Recontribution
Amount”), irrespective of the fact that the amounts in the Trust Account may be
sufficient on an aggregate basis to satisfy the Company’s and the Other Fund
GPs’ obligation under the Clawback Provisions and/or Giveback Provisions;
provided, that to the extent a Member’s or Withdrawn Member’s share of the
amount paid with respect to the Clawback Amount or the GP-Related Giveback
Amount exceeds his GP-Related Recontribution Amount, such excess shall be repaid
to such Member or Withdrawn Member as promptly as reasonably practicable,
subject to clause (ii) below; provided further, that such written instructions
from the Company shall specify each Member’s and Withdrawn Member’s GP-Related
Recontribution Amount. Prior to such time, the Company may, in its discretion
(but shall be under no obligation to), provide notice that in the Company’s
judgment, the potential obligations in respect of the Clawback Provisions or the
Giveback Provisions will probably materialize (and an estimate of the aggregate
amount of such obligations); provided further, that any amount from a Member’s
Trust Account used to pay any GP-Related Giveback Amount (or such lesser amount
as may be required by the Managing Member) shall be contributed by such Member
to such Member’s Trust Account no later than 30 days after the Net GP-Related
Recontribution Amount is paid with respect to such GP-Related Giveback Amount.

 

  (B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Company’s call for GP-Related Recontribution Amounts, make a cash
payment into the Trust Account in an amount equal to the amount of the Holdback
obligation satisfied with such Firm Collateral, or such lesser amount such that
the amount in the Trust Account allocable to such Member or Withdrawn Member
equals the sum of (I) such Member’s or Withdrawn Member’s GP-Related
Recontribution Amount and (II) any similar amounts payable to any of the Other
Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall take such
steps as are necessary to release such Firm Collateral of such Member or
Withdrawn Member equal to the amount of such cash payment. If the amount of such
cash payment is less than the amount of Firm Collateral of such Member or
Withdrawn Member, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Company’s and the Other Fund GPs’
obligation to pay the Clawback Amount. The failure of any Member or Withdrawn
Member to make a cash payment in accordance with this clause (B) (to the extent
applicable) shall constitute a default under Section 5.8(d)(ii) as if such cash
payment hereunder constitutes a Net GP-Related Recontribution Amount under
Section 5.8(d)(ii).

(ii) (A) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Carried Interest Give Back Percentages
in the case of Clawback Amounts, and GP-Related Profit Sharing Percentages in
the case of

 

37



--------------------------------------------------------------------------------

GP-Related Giveback Amounts (as more fully described in clause (II) of
Section 5.8(d)(i)(A) above)), such amounts as are necessary to fulfill the
GP-Related Defaulting Party’s obligation to pay such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount (a “GP-Related Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company (or an Other Fund GP) will be unable to collect such amount in cash
from such GP-Related Defaulting Party for payment of the Clawback Amount or
GP-Related Giveback Amount, as the case may be, at least 20 Business Days prior
to the latest date that the Company, and the Other Fund GPs, if applicable, are
permitted to pay the Clawback Amount or GP-Related Giveback Amount, as the case
may be; provided, that, subject to Section 5.8(e), no Member or Withdrawn Member
shall as a result of such GP-Related Deficiency Contribution be required to
contribute an amount in excess of 150% of the amount of the Net GP-Related
Recontribution Amount initially requested from such Member or Withdrawn Member
in respect of such default. Thereafter, the Managing Member shall determine in
its good faith judgment that the Company should either (1) not attempt to
collect such amount in light of the costs associated therewith, the likelihood
of recovery and any other factors considered relevant in the good faith judgment
of the Managing Member or (2) pursue any and all remedies (at law or equity)
available to the Company against the GP-Related Defaulting Party, the cost of
which shall be a Company expense to the extent not ultimately reimbursed by the
GP-Related Defaulting Party. It is agreed that the Company shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Company or any affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Member and Withdrawn Member hereby grants to
the Company a security interest, effective upon such Member or Withdrawn Member
becoming a GP-Related Defaulting Party, in all accounts receivable and other
rights to receive payment from any affiliate of the Company and agrees that,
upon the effectiveness of such security interest, the Company may sell, collect
or otherwise realize upon such collateral. In furtherance of the foregoing, each
Member and Withdrawn Member hereby appoints the Company as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the name of such
Member or Withdrawn Member or in the name of the Company, to take any actions
which may be necessary to accomplish the intent of the immediately preceding
sentence. The Company shall be entitled to collect interest on the Net
GP-Related Recontribution Amount of a GP-Related Defaulting Party from the date
such GP-Related Recontribution Amount was required to be contributed to the
Company at a rate equal to the Default Interest Rate.

 

  (B) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn Member to satisfy such Member’s or Withdrawn Member’s obligation to
make a GP-Related Deficiency Contribution before seeking cash contributions from
such Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

(iii) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

 

38



--------------------------------------------------------------------------------

(e) The Members acknowledge that the Managing Member will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith, to
further the objective of providing for the fair and equitable treatment of all
Members, including by allocating Writedowns and Losses (as defined in the BCP VI
Agreements) on GP-Related BCP VI Investments that have been the subject of a
Writedown and/or Losses (each, a “Loss Investment”) to those Members who
participated in such Loss Investments based on their Carried Interest Sharing
Percentage therein to the extent that such Members receive or have received
Carried Interest distributions from other GP-Related BCP VI Investments.
Consequently and notwithstanding anything herein to the contrary, adjustments to
Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related BCP VI Investment (the “Subject Investment”) that
have been reduced under the BCP VI Agreements as a result of one or more Loss
Investments, the Managing Member shall calculate amounts distributable to or due
from each such Member as follows:

 

  (A) determine each Member’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from BCP VI) from the Subject Investment (such reduction,
the “Loss Amount”);

 

  (B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BCP VI) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

 

  (C) subtract (I) the Loss Amounts relating to all Loss Investments from (II)
the Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution Amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest distributions less the amount of tax thereon, calculated based
on the Assumed Tax Rate (as defined in the BCP VI Agreements) in effect in the
Fiscal Years of such distributions (the “Excess Tax-Related Amount”), then such
Member may, in lieu of paying such Member’s Excess Tax-Related Amount, defer
such amounts as set forth below. Such deferred amount shall accrue interest at
the Prime Rate. Such deferred amounts shall be reduced and repaid by the amount
of Carried Interest otherwise distributable to such Member in connection with
future Carried Interest distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback is determined (as provided herein) and (ii) such time as the Member
becomes a Withdrawn Member.

 

39



--------------------------------------------------------------------------------

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

 

  (A) determine each Member’s share of any Losses in any GP-Related BCP VI
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related BCP VI Investment with respect to which Carried
Interest distributions were made), based on such Member’s Carried Interest
Sharing Percentage in such GP-Related BCP VI Investments;

 

  (B) determine each Member’s obligation with respect to the Clawback Amount
based on such Member’s Carried Interest Give Back Percentage as otherwise
provided herein; and

 

  (C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);

 

40



--------------------------------------------------------------------------------

provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback as provided in the BCP VI Agreements.

5.9. Business Expenses. The Company shall reimburse the Members for reasonable
travel, entertainment and miscellaneous expenses incurred by them in the conduct
of the Company’s business in accordance with rules and regulations established
by the Managing Member from time to time.

5.10. Tax Capital Accounts; Tax Allocations. (a) For U.S. federal income tax
purposes, there shall be established for each Member a single capital account
combining such Member’s Capital Commitment Capital Account and GP-Related
Capital Account, with such adjustments as the Managing Member determines is
appropriate so that such single capital account is maintained in compliance with
the principles and requirements of Section 704(b) of the Code and the
Regulations thereunder.

(b) For federal, state and local income tax purposes only, Company income, gain,
loss, deduction or expense (or any item thereof) for each fiscal year shall be
allocated to and among the Members in a manner corresponding to the manner in
which corresponding items are allocated among the Members pursuant to clause
(a) above, provided the Managing Member may in its sole discretion make such
allocations for tax purposes as it determines is appropriate so that allocations
have substantial economic effect or are in accordance with the interests of the
Members, within the meaning of the Code and the Regulations thereunder.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

6.1. Additional Members. (a) Effective on the first day of any month (or on such
other date as shall be determined by the Managing Member in its sole
discretion), the Managing Member shall have the right to admit one or more
additional persons into the Company as Regular Members or Special Members. Each
such person shall make the representations with respect to itself set forth in
Section 3.6. The Managing Member shall determine and negotiate with the
additional Member all terms of such additional Member’s participation in the
Company, including the additional Member’s initial GP-Related Capital
Contribution, Capital Commitment-Related Capital Contribution, GP-Related Profit
Sharing Percentage and Capital Commitment Profit Sharing Percentage. Each
additional Member shall have such voting rights as may be determined by the
Managing Member from time to time unless, upon

 

41



--------------------------------------------------------------------------------

the admission to the Company of any Special Member, the Managing Member shall
designate that such Special Member shall not have such voting rights (any such
Special Member being called a “Nonvoting Special Member”). Any additional Member
shall, as a condition to becoming a Member, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement.

(b) The GP-Related Profit Sharing Percentages to be allocated to an additional
Member as of the date such Member is admitted to the Company, together with the
pro rata reduction in all other Members’ GP-Related Profit Sharing Percentages
as of such date, shall be established by the Managing Member pursuant to
Section 5.3. The Capital Commitment Profit Sharing Percentages to be allocated
to an additional Partner as of the date such Partner is admitted to the
Partnership, together with the pro rata reduction in all other Partners’ Capital
Commitment Profit Sharing Percentages as of such date, shall be established by
the General Partner.

(c) An additional Member shall be required to contribute to the Company his pro
rata share of the Company’s total capital, excluding capital in respect of
GP-Related Investments and Capital Commitment Investments in which such Member
does not acquire any interests, at such times and in such amounts as shall be
determined by the Managing Member in accordance with Sections 4.1 and 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member or (ii) the
execution of an amendment to this Agreement by all the Members (including the
additional Member), as determined by the Managing Member. In addition, each
additional Member shall sign a counterpart copy of the Trust Agreement or any
other writing evidencing the intent of such person to become a party to the
Trust Agreement that is accepted by the Managing Member on behalf of the
Company.

6.2. Withdrawal of Members. (a) Any Member may Withdraw voluntarily from the
Company on the last day of any calendar month (or on such other date as shall be
determined by the Managing Member in its sole discretion), on not less than 15
days’ prior written notice by such Member to the Managing Member (or on such
shorter notice period as may be mutually agreed upon between such Member and the
Managing Member); provided, that a Member may not voluntarily Withdraw without
the consent of the Managing Member if such Withdrawal would (i) cause the
Company to be in default under any of its contractual obligations or (ii) in the
reasonable judgment of the Managing Member, have a material adverse effect on
the Company or its business; provided further, that a Partner may Withdraw from
the Company with respect to such Partner’s GP-Related Member Interest without
Withdrawing from the Company with respect to such Member’s Capital Commitment
Member Interest, and a Member may Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest without Withdrawing from the Company
with respect to such Member’s GP-Related Member Interest.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such person’s GP-Related Member
Interest; provided, that the Managing Member may elect to admit such Withdrawn
Member to the Company as a Nonvoting Special Member with respect to such
person’s GP-Related Member Interest, with such GP-Related Member Interest as the
Managing Member may determine. The determination of whether any Member has
suffered a Total Disability shall be made by the Managing Member in its sole
discretion after consultation with a qualified medical doctor. In the absence of
agreement between the Managing Member and such Member, each party shall nominate
a qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

 

42



--------------------------------------------------------------------------------

(d) If the Managing Member determines that it shall be in the best interests of
the Company for any Member (including any Member who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Company (whether or not Cause exists) with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, such Member, upon written notice by the Managing Member to such
Member, shall be required to Withdraw with respect to such person’s GP-Related
Member Interest and/or with respect to such person’s Capital Commitment Member
Interest, as of a date specified in such notice, which date shall be on or after
the date of such notice. If the Managing Member requires any Member to Withdraw
for Cause with respect to such person’s GP-Related Member Interest and/or with
respect to such person’s Capital Commitment Member Interest, such notice shall
state that it has been given for Cause and shall describe the particulars
thereof in reasonable detail.

(e) The withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

6.3. GP-Related Member Interests Not Transferable. No Member may sell, assign,
pledge or otherwise transfer or encumber all or any portion of such Member’s
GP-Related Member Interest other than as permitted by written agreement between
such Member and the Company; provided, that this Section 6.3 shall not impair
transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Member, or
transfers required by trust agreements; provided further, that a Regular Member
may transfer, for estate planning purposes, up to 25% of his GP-Related Profit
Sharing Percentage to any estate planning trust, limited partnership, or limited
liability company with respect to which a Regular Member controls investments
related to any interest in the Company held therein (an “Estate Planning
Vehicle”). Each Estate Planning Vehicle will be a Nonvoting Special Member. Such
Regular Member and the Nonvoting Special Member shall be jointly and severally
liable for all obligations of both such Regular Member and such Nonvoting
Special Member with respect to the Company (including the obligation to make
additional GP-Related Capital Contributions), as the case may be. The Managing
Member may at its sole option exercisable at any time require any Estate
Planning Vehicle to withdraw from the Company on the terms of this Article VI.
Except as provided in the second proviso to the first sentence of this
Section 6.3, no assignee, legatee, distributee, heir or transferee (by
conveyance, operation of law or otherwise) of the whole or any portion of any
Member’s GP-Related Member Interest shall have any right to be a Member without
the prior written consent of the Managing Member (which consent may be withheld
without giving any reason therefor). Notwithstanding the granting of a security
interest in the entire Interest of any Member, such Member shall continue to be
a Member of the Company.

6.4. Consequences upon Withdrawal of a Member. (a) The Withdrawal of a Regular
Member shall not dissolve the Company if at the time of such Withdrawal there
are one or more remaining Regular Members and any one or more of such remaining
Regular Members continue the business of the Company (any and all such remaining
Regular Members being hereby authorized to continue the business of the Company
without dissolution and hereby agreeing to do so). Notwithstanding
Section 6.4(b), if upon the Withdrawal of a Regular Member there shall be no
remaining Regular Member, the Company shall be dissolved and shall be wound up
unless, within 90 days after the occurrence of such Withdrawal, all remaining
Special Members agree in writing to continue the business of the Company and to
the appointment, effective as of the date of such Withdrawal, of one or more
Regular Members.

 

43



--------------------------------------------------------------------------------

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related Interest.
(a) The terms of this Section 6.5 shall apply to the GP-Related Member Interest
of a Withdrawn Member, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Member Interest of a
Withdrawn Member. The term “Settlement Date” shall mean the date as of which a
Withdrawn Member’s GP-Related Member Interest is settled as determined under
paragraph (b) below. Notwithstanding the foregoing, any Regular Member who
Withdraws from the Company, and all or any portion of whose GP-Related Member
Interest is retained as a Special Member, shall be considered a Withdrawn Member
for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
interest in the Company may be agreed to by the Managing Member and a Withdrawn
Member, a Withdrawn Member’s Settlement Date shall be his Withdrawal Date;
provided, that if a Withdrawn Member’s Withdrawal is not the last day of a
month, then the Managing Member may elect for such Withdrawn Member’s Settlement
Date to be the last day of the month in which his Withdrawal Date occurs. During
the interval, if any, between a Withdrawn Member’s Withdrawal Date and
Settlement Date, such Withdrawn Member shall have the same rights and
obligations with respect to capital contributions, interest on capital,
allocations of Net Income (Loss) and distributions as would have applied had
such Withdrawn Member remained a Member of the Company during such period.

(c) In the event of the Withdrawal of a Member, the Managing Member shall
promptly after such Withdrawn Member’s Settlement Date (i) determine and
allocate to the Withdrawn Member’s GP-Related Capital Accounts such Withdrawn
Member’s allocable share of the GP-Related Net Income (Loss) of the Company for
the period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Member’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the Managing
Member shall be entitled to establish such reserves (including reserves for
taxes, bad debts, unrealized losses, actual or threatened litigation or any
other expenses, contingencies or obligations) as it deems appropriate. Unless
otherwise determined by the Managing Member in a particular case, a Withdrawn
Member shall not be entitled to receive any GP-Related Unallocated Percentage in
respect of the accounting period during which such Member Withdraws from the
Company (whether or not previously awarded or allocated) or any GP-Related
Unallocated Percentage in respect of prior accounting periods that have not been
paid or allocated (whether or not previously awarded) as of such Withdrawn
Member’s Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated Percentages (except for GP-Related Profit Sharing Percentages with
respect to GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income
(Loss), or in distributions, GP-Related Investments or other assets related to
such Member’s GP-Related Member Interest. If a Member Withdraws from the Company
with respect to such

 

44



--------------------------------------------------------------------------------

Member’s GP-Related Member Interest for any reason other than for Cause pursuant
to Section 6.2, then the Withdrawn Member shall be entitled to receive, at the
time or times specified in Section 6.5(i) below, in satisfaction and discharge
in full of the Withdrawn Member’s GP-Related Member Interest, (x) payment equal
to the aggregate credit balance, if any, as of the Settlement Date of the
Withdrawn Member’s GP-Related Capital Accounts, (excluding any GP-Related
Capital Account or portion thereof attributable to any GP-Related Investment)
and (y) the Withdrawn Member’s percentage interest attributable to each
GP-Related Investment in which the Withdrawn Member has an interest as of the
Settlement Date as provided in paragraph (f) below (which shall be settled in
accordance with paragraph (f) below), subject to all the terms and conditions of
paragraphs (a)-(r) of this Section 6.5. If the amount determined pursuant to
clause (x) above is an aggregate negative balance, the Withdrawn Member shall
pay the amount thereof to the Company upon demand by the Managing Member on or
after the date of the statement referred to in paragraph (i) below; provided,
that if the Withdrawn Member was solely a Special Member on his Withdrawal Date,
such payment shall be required only to the extent of any amounts payable to such
Withdrawn Member pursuant to this Section 6.5. Any aggregate negative balance in
the GP-Related Capital Accounts of a Withdrawn Member who was solely a Special
Member, upon the settlement of such Withdrawn Member’s GP-Related Member
Interest pursuant to this Section 6.5, shall be allocated among the other
Members’ GP-Related Capital Accounts in accordance with their respective
GP-Related Profit Sharing Percentages in the categories of GP-Related Net Income
(Loss) giving rise to such negative balance as determined by the Managing Member
as of such Withdrawn Member’s Settlement Date. In the settlement of any
Withdrawn Member’s GP-Related Member Interest in the Company, no value shall be
ascribed to goodwill, the Company name or the anticipation of any value the
Company or any successor thereto might have in the event the Company or any
interest therein were to be sold in whole or in part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Note) in
settlement of that portion the Withdrawn Member’s GP-Related Member Interest.
The election referred to above shall be made within 60 days after the Withdrawn
Member’s Settlement Date, based on a statement of the settlement of such
Withdrawn Member’s GP-Related Member Interest in the Company pursuant to this
Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his GP-Related Profit Sharing Percentage as of the
Settlement Date in the relevant GP-Related Investment. The Withdrawn Member
shall retain his percentage interest in such GP-Related Investment and shall
retain his GP-Related Capital Account or portion thereof attributable to such
GP-Related Investment, in which case such Withdrawn Member (a “Retaining
Withdrawn Member”) shall become and remain a Special Member for such purpose
(and, if the Managing Member so designates, such Special Member shall be a
Nonvoting Special Member). The GP-Related Member Interest of a Retaining
Withdrawn Member pursuant to this paragraph (f) shall be subject to the terms
and conditions applicable to GP-Related Member Interests of any kind hereunder
and such other terms and conditions as are established by the Managing Member.
At the option of the Managing Member in its sole discretion, the Managing Member
and the Retaining Withdrawn Member may agree to have the Company acquire such
GP-Related Member Interest without the approval of the other Members; provided,
that the Managing Member shall reflect in the books and records of the Company
the terms of any acquisition pursuant to this sentence.

 

45



--------------------------------------------------------------------------------

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, to (i) have the
Company issue to the Withdrawn Member a subordinated promissory note and/or to
(ii) distribute in kind to the Withdrawn Member such Withdrawn Member’s pro rata
share (as determined by the Managing Member) of any securities or other
investments of the Company. If any securities or other investments are
distributed in kind to a Withdrawn Member under this paragraph (g), the amount
described in clause (x) of paragraph (e)(i) shall be reduced by the value of
such distribution as valued on the latest balance sheet of the Company in
accordance with generally accepted accounting principles or, if not appearing on
such balance sheet, as reasonably determined by the Managing Member.

(h) [Intentionally omitted.]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any cash payment, subordinated promissory note and in kind distributions to
be made to such Member as shall be determined by the Managing Member. The
Managing Member shall submit to the Withdrawn Member supplemental statements
with respect to additional amounts payable to or by the Withdrawn Member in
respect of the settlement of his GP-Related Member Interest in the Company
(e.g., payments in respect of GP-Related Investments pursuant to paragraph
(f) above or adjustments to reserves pursuant to paragraph (j) below) promptly
after such amounts are determined by the Managing Member. To the fullest extent
permitted by law, such statements and the valuations on which they are based
shall be accepted by the Withdrawn Member without examination of the accounting
books and records of the Company or other inquiry. Any amounts payable by the
Company to a Withdrawn Member pursuant to this Section 6.5 shall be subordinate
in right of payment and subject to the prior payment or provision for payment in
full of claims of all present or future creditors of the Company or any
successor thereto arising out of matters occurring prior to the applicable date
of payment or distribution; provided, that such Withdrawn Member shall otherwise
rank pari passu in right of payment (x) with all persons who become Withdrawn
Members and whose Withdrawal Date is within one year before the Withdrawal Date
of the Withdrawn Member in question and (y) with all persons who become
Withdrawn Members and whose Withdrawal Date is within one year after the
Withdrawal Date of the Withdrawn Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his estate such excess, or to charge the Withdrawn Member or his
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
rate of interest publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate or (y) the maximum rate of interest permitted by
applicable law. The “due date” of amounts payable by a Withdrawn Member pursuant
to Section 6.5(i) above shall be 120 days after a Withdrawn Member’s Settlement
Date. The “due date” of amounts payable to or by a Withdrawn Member in respect
of GP-Related Investments for which the Withdrawn Member has retained a
percentage interest in accordance with paragraph (f) above shall be 120 days

 

46



--------------------------------------------------------------------------------

after realization with respect to such GP-Related Investment. The “due date” of
any other amounts payable by a Withdrawn Member shall be 60 days after the date
such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his GP-Related Member Interest shall be settled in accordance with paragraphs
(a)-(r) of this Section 6.5; provided, that the Managing Member may elect (but
shall not be required) to apply any or all the following terms and conditions to
such settlement:

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he has an interest as of his Settlement Date, the Managing Member may
elect to (A) determine the GP-Related Unrealized Net Income (Loss) attributable
to each such GP-Related Investment as of the Settlement Date and allocate to the
appropriate GP-Related Capital Account of the Withdrawn Member his allocable
share of such GP-Related Unrealized Net Income (Loss) for purposes of
calculating the aggregate balance of such Withdrawn Member’s GP-Related Capital
Account pursuant to clause (x) of paragraph (e)(i) above, (B) credit or debit,
as applicable, the Withdrawn Member with the balance of his GP-Related Capital
Account or portion thereof attributable to each such GP-Related Investment as of
his Settlement Date without giving effect to the GP-Related Unrealized Net
Income (Loss) from such GP-Related Investment as of his Settlement Date, which
shall be forfeited by the Withdrawn Member or (C) apply the provisions of
paragraph (f) above, provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Member with respect to any GP-Related
Investment shall equal such Member’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the Managing Member). The Withdrawn Member
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (n) may elect to forfeit the principal amount payable
in the final installment of his subordinated promissory note, together with
interest to be accrued on such installment after the date of forfeiture, in lieu
of being bound by such restrictions.

 

47



--------------------------------------------------------------------------------

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant.

(p) The provisions of this Section 6.5 shall apply to any Investor Special
Member relating to a Regular Member or Special Member and to any transferee of
any GP-Related Member Interest of such Member pursuant to Section 6.3 if such
Member Withdraws from the Company.

(q) (i) The Company will assist a Withdrawn Member or his estate or guardian, as
the case may be, in the settlement of the Withdrawn Member’s GP-Related Member
Interest in the Company. Third party costs incurred by the Company in providing
this assistance will be borne by the Withdrawn Member or his estate.

(ii) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(r) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, documents and certificates which the Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 6.5, including, without limitation, the
performance of any obligation of such Member or the Company or the exercise of
any right of such Member or the Company. Such power of attorney is coupled with
an interest and shall survive and continue in full force and effect
notwithstanding the Withdrawal from the Company of any Member for any reason and
shall not be affected by the death, disability or incapacity of such Member.

6.6. Dissolution of the Company. The Managing Member may dissolve the Company
prior to the expiration of its term at any time on not less than 60 days’ notice
of the dissolution date given to the other Members.

6.7. Certain Tax Matters. (a) All items of income, gain, loss, deduction and
credit of the Company shall be allocated among the Members for Federal, state
and local income tax purposes in the same manner as such items of income, gain,
loss, deduction and credit shall be allocated among the Members pursuant to this
Agreement, except as may otherwise be provided herein or by the Code or other
applicable law. To the extent Treasury Regulations promulgated pursuant to
Subchapter K of the Code (including under Sections 704(b) and (c) of the Code)
or other applicable law require allocations for tax purposes that differ from
the foregoing allocations, the Managing Member may determine the manner in which
such tax allocations shall be made so as to comply more fully with such Treasury
Regulations or other applicable law and, at the same time, preserve the economic
relationships among the Members as set forth in this Agreement. In the event
there is a net decrease in partnership minimum gain or partner nonrecourse debt
minimum gain (determined in accordance with the principles of Regulations
Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the Company, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to its respective
share of such net decrease during such year, determined pursuant to

 

48



--------------------------------------------------------------------------------

Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(f). In
addition, this Agreement shall be considered to contain a “qualified income
offset” as provided in Regulations Section 1.704-1(b)(2)(ii)(d).

(b) The Managing Member shall cause to be prepared all Federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Company and (C) no Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Company (unless he
provides prior notice of such action to the Company as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim, or (4) appeal,
challenge or otherwise protest any adverse findings in any such audit conducted
by the Company or the Tax Matters Member or with respect to any such amended
return or claim for refund filed by the Company or the Tax Matters Member or in
any such administrative or judicial proceedings conducted by the Company or the
Tax Matters Member. The Company and each Member hereby designate any Member
selected by the Managing Member as the “tax matters partner” for purposes of
Section 6231(a)(7) of the Code (the “Tax Matters Member”). To the fullest extent
permitted by applicable law, each Member agrees to indemnify and hold harmless
the Company and all other Members from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Member of the provisions of this Section 6.7 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation.

(c) Each individual Member shall provide to the Company copies of each Federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

6.8. Special Basis Adjustments. In connection with any assignment or transfer of
a Company interest permitted by the terms of this Agreement, the Managing Member
may cause the Company, on behalf of the Members and at the time and in the
manner provided in Code Regulations Section 1.754-1(b), to make an election to
adjust the basis of the Company’s property in the manner provided in Sections
734(b) and 743(b) of the Code.

 

49



--------------------------------------------------------------------------------

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

7.1. Capital Commitment Interests, etc. (a) This Article VII and Article VIII
hereof set forth certain terms and conditions with respect to the Capital
Commitment Member Interests and the Capital Commitment BCP VI Interest and
matters related to the Capital Commitment Member Interests and the Capital
Commitment BCP VI Interest. Except as otherwise expressly provided in this
Article VII or in Article VIII, the terms and provisions of this Article VII and
Article VIII shall not apply to the GP-Related Member Interests or the
GP-Related BMA VI Member Interest.

(b) Each Member, severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s capital contributions to BCP VI or BMA VI in respect of the
Capital Commitment BCP VI Interest, if any, and the related Capital Commitment
BCP VI Commitment, if any (including, without limitation, funding all or a
portion of the Blackstone Capital Commitment). No Member shall be obligated to
make Capital Commitment-Related Capital Contributions to the Company in an
amount in excess of such Member’s Capital Commitment-Related Commitment. The
Commitment Agreements and SMD Agreements of the Members may include provisions
with respect to the foregoing matters. It is understood that a Member will not
necessarily participate in each Capital Commitment Investment (which may include
additional amounts invested in an existing Capital Commitment Investment) nor
will a Member necessarily have the same Capital Commitment Profit Sharing
Percentage with respect to (i) the Company’s portion of the Blackstone Capital
Commitment or (ii) the making of each Capital Commitment Investment in which
such Member participates; provided, that this in no way limits the terms of any
Commitment Agreement or SMD Agreement. In addition, nothing contained herein
shall be construed to give any Member the right to obtain financing with respect
to the purchase of any Capital Commitment Interest, and nothing contained herein
shall limit or dictate the terms upon which the Company and its Affiliates may
provide such financing. The acquisition of a Capital Commitment Interest by a
Member shall be evidenced by receipt by the Company of funds equal to such
Member’s Capital Commitment- Related Commitment then due with respect to such
Capital Commitment Interest and such appropriate documentation as the Managing
Member may submit to the Members from time to time.

(c) The Company or one of its Affiliates (in such capacity, the “Advancing
Party”) may in its sole discretion advance all or any portion of the Capital
Commitment Capital Contributions due to the Company from any Member with respect
to any Capital Commitment Investment (“Firm Advances”). Each such Member shall
pay interest on each Firm Advance from the date of each such Firm Advance until
the repayment thereof by such Member. Each Firm Advance shall be repayable in
full, including accrued interest to the date of such repayment, upon prior
written notice by the Advancing Party. The making and repayment of each Firm
Advance shall be recorded in the books and records of the Company, and such
recording shall be conclusive evidence of each such Firm Advance, binding on the
Member and the Advancing Party absent manifest error. Except as provided below,
the interest rate applicable to a Firm Advance shall equal the cost of funds of
the Advancing Party at the time of the making of such Firm Advance. The
Advancing Party shall inform any Member of such rate upon such Member’s request;
provided, that amounts that are otherwise payable to such Member pursuant to
Section 7.4(a) shall be used to repay such Firm Advance (including interest
thereon). The Advancing Party may, in its sole discretion, change the terms of
Firm Advances (including the terms contained herein) and/or discontinue the
making of Firm Advances; provided, that (i) the Advancing Party shall notify the
relevant Members of any material changes to such terms and (ii) the interest
rate applicable to such Firm Advances and overdue amounts thereon shall not
exceed the maximum interest rate allowable by applicable law.

 

50



--------------------------------------------------------------------------------

7.2. Capital Commitment Capital Accounts. (a) There shall be established for
each Member on the books of the Company as of the date of formation of the
Company, or such later date on which such Member is admitted to the Company, and
on each such other date as such Member first acquires a Capital Commitment
Interest in a particular Capital Commitment Investment, a Capital Commitment
Capital Account for each Capital Commitment Investment in which such Member
acquires a Capital Commitment Interest on such date. Each Capital Commitment
Capital Contribution of a Member shall be credited to the appropriate Capital
Commitment Capital Account of such Member on the date such Capital Commitment
Capital Contribution is paid to the Company. Capital Commitment Capital Accounts
shall be adjusted to reflect any transfer of a Member’s interest in the Company
related to his Capital Commitment Member Interest as provided in this Agreement.

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a Capital Commitment Interest as a result of the disposition by
the Company of the related Capital Commitment Investment and in whole upon the
dissolution of the Company, neither such member’s Capital Commitment Capital
Accounts nor any part thereof shall be subject to withdrawal or redemption
except with the consent of the Managing Member.

7.3. Allocations. (a) Capital Commitment Net Income (Loss) of the Company for
each Capital Commitment Investment shall be allocated to the related Capital
Commitment Capital Accounts of all the Members (including the Managing Member)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member in the proportion
which such Member’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; provided, that if
any Member makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Company for each Capital Commitment Investment shall be
allocated to the related Capital Commitment Capital Accounts of all the Members
participating in such Capital Commitment Investment who do not make such
election in proportion to their respective Capital Commitment Profit Sharing
Percentages for such Capital Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or 7.7
shall be specially allocated to the electing Member.

7.4. Distributions. (a) Each Member’s allocable portion of Capital Commitment
Net Income received from his Capital Commitment Investments, distributions to
such Member that constitute returns of capital, and other Capital Commitment Net
Income of the Company (including, without limitation, Capital Commitment Net
Income attributable to Unallocated Capital Commitment Interests) during a fiscal
year of the Company will be credited to payment of the Investor Notes to the
extent required below as of the last day of such fiscal year (or on such earlier
date as related distributions are made in the sole discretion of the Managing
Member) with any cash amount distributable to such Member pursuant to clauses
(ii) and (vii) below to be distributed within 45 days after the end of each
fiscal year of the Company (or in each case on such earlier date as selected by
the Managing Member in its sole discretion) as follows (subject to
Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

 

51



--------------------------------------------------------------------------------

(ii) Second, to distribution to the Member of an amount equal to the Federal,
state and local income taxes on income of the Company allocated to such Member
for such year in respect of such Member’s Capital Commitment Member Interest
(the aggregate amount of any such distribution shall be determined by the
Managing Member, subject to the limitation that the minimum aggregate amount of
such distribution be the tax that would be payable if the taxable income of the
Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum Federal, New
York State and New York City tax rates (taking into account the extent to which
such taxable income allocated by the Company was composed of long-term capital
gains and the deductibility of state and local income taxes for Federal income
tax purposes)); provided, that additional amounts shall be paid to the Member
pursuant to this clause (ii) to the extent that such amount reduces the amount
otherwise distributable to the Member pursuant to a comparable provision in any
BFIP Agreement or in any BFREP Agreement, BFMEZP Agreement or BFCOMP Agreement
and there are not sufficient amounts to fully satisfy such provision from the
relevant partnership; provided further, that amounts paid pursuant to the
provisions in such BFIP Agreements, BFREP Agreements, BFMEZP Agreements or
BFCOMP Agreements comparable to the immediately preceding proviso shall reduce
those amounts otherwise distributable to the Member pursuant to provisions in
such BFIP Agreements, BFREP Agreements, BFMEZP Agreements or BFCOMP Agreements
that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such fiscal year or (B) any BFIP Investments (other than Capital Commitment
Investments), BFREP Investments, BFMEZP Investments or BFCOMP Investments
disposed of during or prior to such fiscal year, to the extent not repaid from
Other Sources;

(iv) Fourth, to the return to such Member of (A) all Capital Commitment Capital
Contributions made in respect of the Capital Commitment Interest to which any
Capital Commitment Investment disposed of during or prior to such fiscal year
relates or (B) all capital contributions made to BFIP (other than the Company),
BFREP, BFMEZP or BFCOMP in respect of interests therein relating to BFIP
Investments (other than Capital Commitment Investments), BFREP Investments,
BFMEZP Investments or BFCOMP Investments disposed of during or prior to such
fiscal year (including all principal paid on the related Investor Notes), to the
extent not repaid from amounts of Other Sources (other than amounts of Capital
Commitment Member Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the

 

52



--------------------------------------------------------------------------------

Company), the selection of those of such Member’s Investor Notes to be repaid,
the division of payments among such Investor Notes and the percentage of
remaining Capital Commitment Net Income to be applied thereto to be determined
by the Lender or Guarantor; and

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through
(vi) above, and such amount is not otherwise required to be applied to Investor
Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment,
any other BFIP Investment or any BFREP Investment, BFMEZP Investment or BFCOMP
Investment, as applicable, the payments in clauses (iii) and (iv) above shall be
based on that portion of the Capital Commitment Investment, other BFIP
Investment, BFREP Investment, BFMEZP Investment or BFCOMP Investment, as
applicable, disposed of and the principal amount and related interest payments
of such Investor Note shall be adjusted to reflect such partial payment so that
there are equal payments over the remaining term of the related Investor Note.
For a Member who is no longer an employee or officer of Holdings or its
Affiliates, distributions shall be made pursuant to clauses (i) through
(iii) above, and then, unless the Company or its Affiliate has exercised its
rights pursuant to Section 8.1 hereof, any remaining income or other
distribution in respect of such Member’s Capital Commitment Member Interest
shall be applied to the prepayment of the outstanding Investor Notes of such
Member, until all such Member’s Investor Notes have been repaid in full, with
any such income or other distribution remaining thereafter distributed to such
Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
its sole discretion elect to apply this paragraph (e) to any individual payments
due, such unpaid interest will be added to the remaining principal amount of
such Investor Notes and shall be payable on the next scheduled principal payment
date (along with any deferred principal and any principal and interest due on
such date); provided, that such deferral shall not apply to a Member that is no
longer an employee or officer of Holdings or an Affiliate thereof. All unpaid
interest on such Investor Notes shall accrue interest at the interest rate then
in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to paragraph (a) of this
Section 7.4.

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
BCP VI (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment shall be vertically divided into two separate
Capital Commitment Interests, a Capital Commitment Interest attributable to the
Capital Commitment Disposable Investment (a Member’s “Capital Commitment Class B
Interest”), and

 

53



--------------------------------------------------------------------------------

a Capital Commitment Interest attributable to such Capital Commitment Investment
excluding the Capital Commitment Disposable Investment (a Member’s “Capital
Commitment Class A Interest”). Distributions (including those resulting from a
direct or indirect sale, transfer, exchange or other disposition by the Company)
relating to a Capital Commitment Disposable Investment shall be made only to
holders of Capital Commitment Class B Interests with respect to such Capital
Commitment Investment in accordance with their respective Capital Commitment
Profit Sharing Percentages relating to such Capital Commitment Class B
Interests, and distributions (including those resulting from the direct or
indirect sale, transfer, exchange or other disposition by the Company) relating
to a Capital Commitment Investment excluding such Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class A Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If (x) the Company is obligated under the Giveback Provisions to
contribute a Giveback Amount to BCP VI in respect of any Capital Commitment BCP
VI Interest that may be held by the Company or (y) BMA VI is obligated under the
Giveback Provisions to contribute to BCP VI a Giveback Amount with respect to
any Capital Commitment BCP VI Interest that may be held by BMA VI and the
Company is obligated to contribute any such amount to BMA VI in respect of the
Company’s Capital Commitment BMA VI Member Interest (the amount of such
obligation with respect to any Giveback Amount in the case of either (x) or
(y) being herein called a “Capital Commitment Giveback Amount”), the Company
shall call for such amounts as are necessary to satisfy such obligation of the
Company as determined by the Managing Member, in which case each Member shall
contribute to the Company, in cash, when and as called by the Company, such an
amount of prior distributions by the Company with respect to the Capital
Commitment BCP VI Interest (the “Capital Commitment Recontribution Amount”)
which equals such Member’s pro rata share of prior distributions in connection
with (a) the Capital Commitment BCP VI Investment giving rise to the Capital
Commitment Giveback Amount, (b) if the amounts contributed pursuant to clause
(a) above are insufficient to satisfy such Capital Commitment Giveback Amount,
Capital Commitment BCP VI Investments other than the one giving rise to such
obligation and (c) all Capital Commitment BCP VI Investments, if the Giveback is
an Other Giveback (as defined in the BCP VI Partnership Agreement). Each Member
shall promptly contribute to the Company upon notice thereof such Member’s
Capital Commitment Recontribution Amount. Prior to such time, the Company may,
at the Managing Member’s discretion (but shall be under no obligation to),
provide notice that in the Managing Member’s judgment, the potential obligations
in respect of the Capital Commitment Giveback Amount will probably materialize
(and an estimate of the aggregate amount of such obligations).

(ii) (A) In the event any Member (a “Capital Commitment Defaulting Party”) fails
to recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Company shall
require all other Members and Withdrawn Members to contribute, on a pro rata
basis (based on each of their respective Capital Commitment Profit Sharing
Percentages), such amounts as are necessary to fulfill the Capital Commitment
Defaulting Party’s obligation to pay such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount (a “Capital Commitment Deficiency
Contribution”) if the Managing Member determines in its good faith judgment that
the Company will be unable to collect such amount in cash from such Capital
Commitment Defaulting Party for payment of the Capital Commitment Giveback
Amount at least 20 Business Days prior to the latest date that the Company is
permitted to pay the Capital Commitment Giveback Amount; provided, that no
Member shall as a result of such Capital Commitment Deficiency Contribution be
required to contribute an amount in excess of 150% of the amount of the Capital
Commitment Recontribution Amount initially requested from such Member in respect
of such default. Thereafter, the Managing Member shall determine in its good
faith judgment

 

54



--------------------------------------------------------------------------------

that the Company should either (1) not attempt to collect such amount in light
of the costs associated therewith, the likelihood of recovery and any other
factors considered relevant in the good faith judgment of the Managing Member or
(2) pursue any and all remedies (at law or equity) available to the Company
against the Capital Commitment Defaulting Party, the cost of which shall be a
Company expense to the extent not ultimately reimbursed by the Capital
Commitment Defaulting Party. It is agreed that the Company shall have the right
(effective upon such Capital Commitment Defaulting Party becoming a Capital
Commitment Defaulting Party) to set-off as appropriate and apply against such
Capital Commitment Defaulting Party’s Capital Commitment Recontribution Amount
any amounts otherwise payable to the Capital Commitment Defaulting Party by the
Company or any Affiliate thereof. Each Member hereby grants to the Company a
security interest, effective upon such Member becoming a Capital Commitment
Defaulting Party, in all accounts receivable and other rights to receive payment
from the Company or any Affiliate of the Company and agrees that, upon the
effectiveness of such security interest, the Company may sell, collect or
otherwise realize upon such collateral. In furtherance of the foregoing, each
Member hereby appoints the Company as its true and lawful attorney-in-fact with
full irrevocable power and authority, in the name of such Member or in the name
of the Company, to take any actions which may be necessary to accomplish the
intent of the immediately preceding sentence. The Company shall be entitled to
collect interest on the Capital Commitment Recontribution Amount of a Capital
Commitment Defaulting Party from the date such Capital Commitment Recontribution
Amount was required to be contributed to the Company at a rate equal to the
Default Interest Rate.

 

  (B) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iii) A Member’s obligation to make contributions to the Company under this
Section 7.4(g) shall survive the termination of the Company.

7.5. Valuations. Capital Commitment Investments shall be valued annually as of
the end of each year (and at such other times as deemed appropriate by the
Managing Member) in accordance with the principles utilized by BMA VI (or any
other Affiliate that is a general partner of BCP VI) in valuing investments of
BCP VI or, in the case of investments not held by BCP VI, in the good faith
judgment of the Managing Member, subject in each case to the second proviso of
the immediately succeeding sentence. The value of any Capital Commitment
Interest as of any date (the “Capital Commitment Value”) shall be based on the
value of the underlying Capital Commitment Investment as set forth above;
provided, that the Capital Commitment Value may be determined as of an earlier
date if determined appropriate by the Managing Member in good faith; provided
further, that such value may be adjusted by the Managing Member to take into
account factors relating solely to the value of a Capital Commitment Interest
(as compared to the value of the underlying Capital Commitment Investment), such
as restrictions on transferability, the lack of a market for such Capital
Commitment Interest and lack of control of the underlying Capital Commitment
Investment. To the full extent permitted by applicable law such valuations shall
be final and binding on all Members; provided further, that the immediately
preceding proviso shall not apply to any Capital Commitment Interests held by a
person who is or was at any time a direct Member of the Company.

7.6. Disposition Election. (a) At any time prior to the date of the Company’s
execution of a definitive agreement to dispose of a Capital Commitment
Investment, the Managing Member may in its sole discretion permit a Member to
retain all or any portion of its pro rata share of such Capital Commitment
Investment (as measured by such Member’s Capital Commitment Profit Sharing
Percentage in such Capital Commitment Investment). If the Managing Member so
permits, such

 

55



--------------------------------------------------------------------------------

Member shall instruct the Managing Member in writing prior to such date (i) not
to dispose of all or any portion of such Member’s pro rata share of such Capital
Commitment Investment (the “Retained Portion”) and (ii) either to (A) distribute
such Retained Portion to such Member on the closing date of such disposition or
(B) retain such Retained Portion in the Company on behalf of such Member until
such time as such Member shall instruct the Managing Member upon 5 days notice
to distribute such Retained Portion to such Member. Such Member’s Capital
Commitment Capital Account shall not be adjusted in any way to reflect the
retention in the Company of such Retained Portion or the Company’s disposition
of other Members’ pro rata shares of such Capital Commitment Investment;
provided, that such Member’s Capital Commitment Capital Account shall be
adjusted upon distribution of such Retained Portion to such Member or upon
distribution of proceeds with respect to a subsequent disposition thereof by the
Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

7.7. Capital Commitment Special Distribution Election. (a) From time to time
during the term of this Agreement, the Managing Member may in its sole
discretion, upon receipt of a written request from a Member, distribute to such
Member any portion of its pro rata share of a Capital Commitment Investment (as
measured by such Member’s Capital Commitment Profit Sharing Percentage in such
Capital Commitment Investment) (a “Capital Commitment Special Distribution”).
Such Member’s Capital Commitment Capital Account shall be adjusted upon
distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL, ADMISSION OF NEW MEMBERS

8.1. Member Withdrawal; Repurchase of Capital Commitment Interests. (a) Capital
Commitment Interests (or a portion thereof) that were financed by Investor Notes
will be treated as not subject to repurchase for purposes hereof based upon the
proportion of (a) the sum of Capital Commitment Capital Contributions not
financed by an Investor Note with respect to each Capital Commitment Interest
and principal payments on the related Investor Note to (b) the sum of the
Capital Commitment Capital Contributions not financed by an Investor Note with
respect to such Capital Commitment Interest, the original principal amount of
such Investor Note and all deferred amounts of interest which from time to time
comprise part of the principal amount of the Investor Note. A Member may prepay
a portion of any outstanding principal on the Investor Notes; provided, that in
the event that a Member prepays all or any portion of the principal amount of
the Investor Notes within nine months prior to the date on which such Member is
no longer an employee or officer of Holdings or an Affiliate thereof, the
Company (or its designee) shall have the right, in its sole discretion, to
purchase the Capital Commitment Interest that became Non-Contingent as a result
of such prepayment; provided further, that the purchase price for such Capital
Commitment Interest shall be determined in accordance with the determination of
the purchase price of a Member’s Contingent Capital Commitment Interests as set
forth in paragraph (b) below. Prepayments made by a Member shall apply pro rata
against all of such Member’s Investor Notes; provided, that such Member may
request that such prepayments be applied only (w) to Investor Notes relating to
BFIP Investments or (x) to Investor Notes relating to BFREP Investments or
(y) to Investor Notes relating to BFMEZP Investments or (z) to Investor Notes
relating to BFCOMP Investments. Except as expressly provided herein, Capital
Commitment Interests that were not financed in any respect with Investor Notes
shall be treated as Non-Contingent Capital Commitment Interests.

 

56



--------------------------------------------------------------------------------

(b) Upon a Member ceasing to be an officer or employee of the Company or any of
its Affiliates, other than as a result of such Member dying or suffering a Total
Disability, such Member (the “Withdrawn Member”) and the Company or any other
person designated by the Managing Member shall each have the right (exercisable
by the Withdrawn Member within 30 days and by the Company or its designee(s)
within 45 days of such Member’s ceasing to be such an officer or employee) or
any time thereafter, upon 30 days notice, but not the obligation, to require the
Company, subject to the LLC Act, to buy (in the case of exercise of such right
by such Withdrawn Member) or the Withdrawn Member to sell (in the case of
exercise of such right by the Company or its designee(s)) all (but not less than
all) such Withdrawn Member’s Contingent Capital Commitment Interests. The
purchase price for each such Contingent Capital Commitment Interest will be an
amount equal to (i) the outstanding principal amount of the related Investor
Note plus accrued interest thereon to the date of purchase (such portion of the
purchase price to be made in cash) and (ii) an additional amount (the
“Adjustment Amount”) equal to (x) all interest paid by the Member on the portion
of the principal amount of the Investor Note relating to the portion of the
related Capital Commitment Interest remaining Contingent plus (y) all Capital
Commitment Net Losses allocated to the Withdrawn Member on the Contingent
portion of such Capital Commitment Interest minus (z) all Capital Commitment Net
Income allocated to the Withdrawn Member on the Contingent portion of such
Capital Commitment Interest; provided, that, if the Withdrawn Member was
terminated from employment or his position as an officer for Cause, the amounts
referred to in clause (x) or (y) of the Adjustment Amount, in the Managing
Member’s sole discretion, may be deemed to equal zero. The Adjustment Amount
shall, if positive, be payable by the holders of the purchased Capital
Commitment Interests to the Withdrawn Member from the next Capital Commitment
Net Income received by such holders on the Contingent portion of such Withdrawn
Member’s Capital Commitment Interests at the time such Capital Commitment Net
Income is received. If the Adjustment Amount resulting from an exchange is
negative, it shall be payable to the holders of the purchased Capital Commitment
Interest by the Withdrawn Member at the time such Capital Commitment Net Income
is received by the Withdrawn Member from the next Capital Commitment Net Income
on the Non-Contingent portion of the Withdrawn Member’s Capital Commitment
Interests or, if the Company or its designee(s) elect to purchase such Withdrawn
Member’s Non-Contingent Capital Commitment Interests, in cash by the Withdrawn
Member at the time of such purchase; provided, that the Company and its
Affiliates may offset any amounts otherwise owing to a Withdrawn Member against
any Adjustment Amount owed by such Withdrawn Member. Until so paid, such
remaining Adjustment Amount will not itself bear interest. At the time of such
purchase of the Withdrawn Member’s Contingent Capital Commitment Interests, his
related Investor Note shall be payable in full. If neither the Withdrawn Member
nor the Company nor its designee(s) exercise the right to require repurchase of
such Contingent Capital Commitment Interests, then the Withdrawn Member shall
retain the Contingent portion of his Capital Commitment Interests and the
Investor Notes shall remain outstanding, shall become fully recourse to the
Withdrawn Member in his individual capacity, shall be payable in accordance with
their remaining original maturity schedules and shall be prepayable at any time
by the Withdrawn Member at his option, and the Company shall apply such
prepayments against outstanding Investor Notes on a pro rata basis. To the
extent that another Member purchases a portion of a Capital Commitment Interest
of a Withdrawn Member, the purchasing Member’s Capital Commitment Capital
Account and Capital Commitment Profit Sharing Percentage for such Capital
Commitment Investment shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Member, such Member
shall thereupon cease to be a Member with respect to such Member’s Capital
Commitment Member Interest. If such a Final Event shall occur, no Successor in
Interest to any such Member shall for any purpose hereof become or be deemed to
become a Member. The sole right, as against the Company and

 

57



--------------------------------------------------------------------------------

the remaining Members, acquired hereunder by, or resulting hereunder to, a
Successor in Interest to any Member shall be to receive any distributions and
allocations with respect to such Member’s Capital Commitment Member Interest
pursuant to Article VII and this Article VIII, subject to the right of the
Company to purchase the Capital Commitment Interests of such former Member
pursuant to Section 8.1(b) or Section 8.1(d)) to the extent, at the time, in the
manner and in the amount otherwise payable to such Member had such a Final Event
not occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Member, whether by operation of
law or otherwise. Until distribution of any such Member’s interest in the
Company upon the dissolution of the Company as provided in Section 9.2, neither
his Capital Commitment Capital Accounts nor any part thereof shall be subject to
withdrawal or redemption without the consent of the Managing Member. The Company
shall be entitled to treat any Successor in Interest to such Member as the only
person entitled to receive distributions and allocations hereunder with respect
to such Member’s Capital Commitment Member Interest.

(d) If a Member dies or suffers a Total Disability, all Contingent Capital
Commitment Interests of such Member shall be purchased by the Company or its
designee (within 30 days of the first date on which the Company knows or has
reason to know of such Member’s death or Total Disability) as provided in
Section 8.1(b) (except that any Adjustment Amount shall be payable by or to the
estate or personal representative in cash) and any Investor Notes financing such
Contingent Capital Commitment Interests shall thereupon be prepaid as provided
in Section 8.1(b). In addition, in the case of the death or Total Disability of
a Member, if the estate or personal representative of such Member so requests in
writing within 180 days of the Member’s death or ceasing to be an employee or
member (directly or indirectly) of the Company or any of its Affiliates by
reason of Total Disability (such requests shall not exceed one per calendar
year), the Company or its designee may but is not obligated to purchase for cash
all (but not less than all) Non-Contingent Capital Commitment Interests of such
Member as of the last day of the Company’s then current fiscal year at a price
equal to the Capital Commitment Value thereof. Each Member shall be required to
include appropriate provisions in his will to reflect such provisions of this
Agreement. In addition, the Company may, in the sole discretion of the Managing
Member, upon notice to the estate or personal representative of such Member
within 30 days of the first date on which the Company knows or has reason to
know of such Member’s death or Total Disability, determine either (i) to
distribute Securities or other property to the estate or personal representative
in exchange for such Non-Contingent Capital Commitment Interests as provided in
Section 8.1(e) or (ii) to require sale of such Non-Contingent Capital Commitment
Interests to the Company or its designee as of the last day of any fiscal year
of the Company (or earlier period, as determined by the Managing Member in its
sole discretion) for an amount in cash equal to the Capital Commitment Value
thereof.

(e) In lieu of retaining a Withdrawn Member as a Member with respect to any
Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to such Withdrawn Member within 45 days of his
ceasing to be an employee or officer of the Company or any of its Affiliates, or
at any time thereafter, upon 30 days written notice, determine (1) to distribute
to such Withdrawn Member the pro rata portion of the Securities or other
property underlying such Withdrawn Member’s Non-Contingent Capital Commitment
Interests, subject to any restrictions on distributions associated with the
Securities or other property, in satisfaction of his Non-Contingent Capital
Commitment Interests in the Company or (2) to cause, as of the last day of any
fiscal year of the Company (or earlier period, as determined by the Managing
Member in its sole discretion), the Company or another person designated by the
Managing Member (who may be itself another Member or another Affiliate of the
Company) to purchase all (but not less than all) of such Withdrawn Member’s
Non-Contingent Capital Commitment Interests for a price equal to the Capital
Commitment Value thereof. The Managing Member shall condition any distribution
or purchase of voting Securities pursuant to paragraph (d) above or this
paragraph (e) upon the Withdrawn Member’s execution and delivery to the Company
of an appropriate irrevocable proxy, in favor of the Company or its nominee,
relating to such Securities.

 

58



--------------------------------------------------------------------------------

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Company’s designee(s), Holdings may loan all or a portion of the purchase
price of the transferred or purchased Capital Commitment Interest to the
Company, the transferee or the designee-purchaser(s), as applicable. To the
extent that a Withdrawn Member’s Capital Commitment Interests (or portions
thereof) are repurchased by the Company and not transferred to or purchased by
another person, all or any portion of such repurchased Capital Commitment
Interests may, in the sole discretion of the Managing Member, (i) be allocated
to each Member already participating in the Capital Commitment Investment to
which the repurchased Capital Commitment Interest relates, (ii) be allocated to
each Member in the Company, whether or not already participating in such Capital
Commitment Investment, and/or (iii) continue to be held by the Company itself as
an unallocated Capital Commitment Investment (such Capital Commitment Interests
being herein called “Unallocated Capital Commitment Interests”). To the extent
that a Capital Commitment Interest is allocated to Members as provided in clause
(i) and/or (ii) above, any indebtedness incurred by the Company to finance such
repurchase shall also be allocated to such Members. All such Capital Commitment
Interests allocated to Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent appropriate as provided in this Agreement, except as such Members and the
Managing Member shall otherwise agree. If the indebtedness financing such
repurchased interests is not so limited, the Company may require an assumption
by the Members of such indebtedness on the terms thereof as a precondition to
allocation of the related Capital Commitment Interests to such Members;
provided, that a Member shall not, except as set forth in his Investor Note, be
obligated to accept any personally recourse obligation unless his prior consent
is obtained. So long as the Company itself retains the Unallocated Capital
Commitment Interests pursuant to clause (iii) above, such Unallocated Capital
Commitment Interests shall belong to the Company and any indebtedness financing
the Unallocated Capital Commitment Interests shall be an obligation of the
Company to which all income of the Company is subject except as otherwise agreed
by the lender of such indebtedness. Any Capital Commitment Net Income (Loss) on
an Unallocated Capital Commitment Interest shall be allocated to each Member in
the proportion his aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; debt service on
such related financing will be an expense of the Company allocable to all
Members in such proportions.

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his Capital
Commitment Interest shall be settled in accordance with paragraphs (a)-(f) and
(j) of this Section 8.1; provided, that if such Member was not at any time a
direct Regular Member of the Company, the Managing Member may elect (but shall
not be required) to apply any or all the following terms and conditions to such
settlement:

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof;

 

59



--------------------------------------------------------------------------------

(ii) allow the Withdrawn Member to retain such Non- Contingent Capital
Commitment Interests; provided, that the maximum amount of Capital Commitment
Net Income allocable to such Withdrawn Member with respect to any Capital
Commitment Investment shall equal the amount of Capital Commitment Net Income
that would have been allocated to such Withdrawn Member if such Capital
Commitment Investment had been sold as of the Settlement Date at the then
prevailing Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Company will assist a Withdrawn Member or his estate or guardian, as the
case may be, in the settlement of the Withdrawn Member’s Capital Commitment
Member Interest in the Company. Third party costs incurred by the Company in
providing this assistance will be borne by the Withdrawn Member or his estate.

(i) The Company may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Company will obtain the
prior approval of a Withdrawn Member or his estate or guardian, as the case may
be, prior to engaging such professionals. If the Withdrawn Member (or his estate
or guardian) declines to incur such costs, the Company will provide such
reasonable assistance as and when it can so as not to interfere with the
Company’s day-to-day operating, financial, tax and other related
responsibilities to the Company and the Members.

(j) Each Member hereby irrevocably appoints the Managing Member as such Member’s
true and lawful agent, representative and attorney-in-fact, each acting alone,
in such Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Member, any and all agreements, instruments, documents and
certificates which such Managing Member deems necessary or advisable in
connection with any transaction or matter contemplated by or provided for in
this Section 8.1, including, without limitation, the performance of any
obligation of such Member or the Company or the exercise of any right of such
Member or the Company. Such power of attorney is coupled with an interest and
shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, disability or incapacity of such Member.

8.2. Transfer of Member’s Capital Commitment Interest. Except as otherwise
agreed by the Managing Member, no Member or former Member shall have the right
to sell, assign, mortgage, pledge or otherwise dispose of or transfer
(“Transfer”) all or part of any such Member’s Capital Commitment Member Interest
in the Company; provided, that this Section 8.2 shall in no way impair Transfers
(i) as permitted in Section 8.1 above, in the case of the purchase of a
Withdrawn Member’s or deceased or Totally Disabled Member’s Capital Commitment
Interests, (ii) Transfers by a Member to another Member of Non- Contingent
Capital Commitment Interests, (iii) Transfers of up to 25% of a Regular Member’s
Capital Commitment Member Interest to an Estate Planning Vehicle and (iv) with
the prior written consent of the Managing Member (which consent may be withheld
without giving any reason therefor). No person acquiring an interest in the
Company pursuant to this Section 8.2 shall become a Member of the Company, or
acquire such Member’s right to participate in the affairs of the Company, unless
such person shall be admitted as a Member pursuant to Section 6.1. A Member
shall not cease to be a Member of the Company upon the collateral assignment of,
or the pledging or granting of a security interest in, its entire Interest in
the Company in accordance with the provisions of this Agreement.

 

60



--------------------------------------------------------------------------------

8.3. Compliance with Law. Notwithstanding any provision hereof to the contrary,
no sale or Transfer of a Capital Commitment Interest in the Company may be made
except in compliance with all Federal, state and other applicable laws,
including Federal and state securities laws.

ARTICLE IX

DISSOLUTION

9.1. Dissolution. The Company shall be dissolved and subsequently terminated:

(a) pursuant to Section 6.6; or

(b) upon the expiration of the Term.

9.2. Final Distribution. Upon the dissolution of the Company, and following the
payment of creditors of the Company and the making of provisions for the payment
of any contingent, conditional or unmatured claims known to the Company as
required under the LLC Act:

(a) The Members’ respective interests in the Company shall be valued and settled
in accordance with the procedures set forth in Section 6.5 which provide for
allocations to the GP-Related Capital Accounts of the Members and distributions
in accordance with the GP-Related Capital Account balances of the Members; and

(b) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be paid to the Members
in cash or Securities in proportion to their respective Capital Commitment
Profit Sharing Percentages for each Capital Commitment Investment from which
such cash or Securities are derived.

The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by the affirmative vote of a Majority in Interest of the Members voting at a
meeting of Members (excluding Nonvoting Special Members).

9.3. Amounts Reserved Related to Capital Commitment Member Interests. (a) If
there are any Securities or other property or other investments or securities
related to the Members’ Capital Commitment Member Interests which, in the
judgment of the liquidator, cannot be sold, or properly distributed in kind in
the case of dissolution, without sacrificing a significant portion of the value
thereof, the value of a Member’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Members participating in the related Capital Commitment Investment pursuant to
clause (ii) of Section 9.2(b). Any interest of a Member, including his pro rata
interest in any gains, losses or distributions, in Securities or other property
or other investments or securities so excluded shall not be paid or distributed
until such time as the liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the liquidator, be then ascertained, the

 

61



--------------------------------------------------------------------------------

value thereof or probable loss therefrom may be deducted from the amount
distributable to such Member pursuant to clause (ii) of Section 9.2(b). No
amount shall be paid or charged to any such Member on account of any such
transaction or claim until its final settlement or such earlier time as the
liquidator shall determine. The Company may meanwhile retain from other sums due
such Member in respect of such Member’s Capital Commitment Member Interest an
amount which the liquidator estimates to be sufficient to cover the share of
such Member in any probable loss or liability on account of such transaction or
claim.

(c) Upon determination by the liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2(b) such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Member from
whom such sums or Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

10.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all disputes
which cannot be settled amicably, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration conducted by a single arbitrator in New
York in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the dispute fail to agree
on the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 10.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon any such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 10.1, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forum(s)
designated by this paragraph (c) have a reasonable relation to this Agreement,
and to the parties’ relationship with one another.

 

62



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 10.1
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

10.2. Ownership and Use of the Blackstone Name. The Company acknowledges that
Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to TM. The Company
shall not be permitted to use the BLACKSTONE name and service mark without the
prior written consent of TM. To the extent the Company is permitted to use the
BLACKSTONE name and service mark, all services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Company understands
that, to the extent TM hereinafter permits the Company to use the BLACKSTONE
name and service mark, TM may thereafter terminate the Company’s right to use
BLACKSTONE at any time in TM’s sole discretion by giving the Company written
notice of termination. Promptly following any such termination, the Company will
take all steps necessary to change its company name to one which does not
include BLACKSTONE or any confusingly similar term and cease all use of
BLACKSTONE or any term confusingly similar thereto as a service mark or
otherwise.

10.3. Written Consent. Any action required or permitted to be taken by a vote of
Members at a meeting may be taken without a meeting if a Majority in Interest of
the Members consent thereto in writing.

10.4 Letter Agreements; Schedules. The Managing Member may, or may cause the
Company to, enter into separate letter agreements with individual Members,
officers or employees with respect to GP-Related Profit Sharing Percentages,
Capital Commitment Profit Sharing Percentages, benefits or any other matter, in
each case on terms and conditions not inconsistent with this Agreement. The
Managing Member may from time to time execute and deliver to the Members
schedules which set forth the then current capital balances, GP-Related Profit
Sharing Percentages and Capital Commitment Profit Sharing Percentages of the
Members and any other matters deemed appropriate by the Managing Member. Such
schedules shall be for information purposes only and shall not be deemed to be
part of this Agreement for any purpose whatsoever; provided, that this in no way
limits the effectiveness of any Commitment Agreement.

 

63



--------------------------------------------------------------------------------

10.5. Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws. In particular, the Company has
been formed pursuant to the LLC Act, and the rights and liabilities of the
Members shall be as provided therein, except as herein otherwise expressly
provided. If any provision of this Agreement shall be held to be invalid, such
provision shall be given its meaning to the maximum extent permitted by law and
the remainder of this Agreement shall not be affected thereby.

10.6. Successors and Assigns. This Agreement shall be binding upon and shall,
subject to the penultimate sentence of Section 6.3(a), inure to the benefit of
the parties hereto, their respective heirs and personal representatives, and any
successor to a trustee of a trust which is or becomes a party hereto; provided,
that no person claiming by, through or under a Member (whether such Member’s
heir, personal representative or otherwise), as distinct from such Member
itself, shall have any rights as, or in respect to, a Member (including the
right to approve or vote on any matter or to notice thereof) except the right to
receive only those distributions expressly payable to such person pursuant to
Articles VI and VIII. Any Member or Withdrawn Member shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amount) of any transferee of
all or any portion of such Member’s or Withdrawn Member’s interest in the
Company, unless waived by the Managing Member. The Company shall, if the
Managing Member determine, in its good faith judgment, based on the standards
set forth in Sections 5.8(d)(ii)(A) and 7.4(g)(ii)(A), to pursue such
transferee, pursue payment (including any Net GP-Related Recontribution Amounts
and/or Capital Commitment Recontribution Amounts) from the transferee with
respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Members and their respective legal representatives,
heirs, successors and permitted assigns. Notwithstanding the foregoing, the
provisions of Section 5.8(d) (and the definitions relating thereto) shall inure
to the benefit of the limited partners in BCP VI, such limited partners are
intended third party beneficiaries of Section 5.8(d) (and the definitions
relating thereto) and such limited partners shall have the right to enforce the
provisions thereof to the extent Other Fund GPs do not satisfy the Clawback
Provisions and/or the Giveback Provisions. The amendment of the provisions of
Section 5.8(d) (and the definitions relating thereto) shall be effective against
such limited partners only with the consent of the limited partners of BCP VI as
set forth in the BCP VI Agreements.

10.7. Confidentiality. By executing this Agreement, each Member expressly
agrees, at all times during the term of the Company and thereafter and whether
or not at the time a Member of the Company, to maintain the confidentiality of,
and not to disclose to any person other than the Company, another Member or a
person designated by the Company, any information relating to the business,
financial structure, financial position or financial results, clients or affairs
of the Company that shall not be generally known to the public or the securities
industry, except as otherwise required by law or by any regulatory or
self-regulatory organization having jurisdiction; provided, that any corporate
Member may disclose any such information it is required by law, rule, regulation
or custom to disclose. Notwithstanding anything in this Agreement to the
contrary, to comply with Treasury Regulation Section 1.6011-4(b)(3)(i), each
Member (and any employee, representative or other agent of such Member) may
disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and tax structure of the Company, it being
understood and agreed, for this purpose, (1) the name of, or any other
identifying information regarding (a) the Members or any existing or future
investor (or any affiliate thereof) in any of the Members, or (b) any investment
or transaction entered into by the Members; (2) any performance information
relating to any of the Members or their investments; and (3) any performance or
other information relating to previous funds or investments sponsored by any of
the Members, does not constitute such tax treatment or tax structure
information.

 

64



--------------------------------------------------------------------------------

10.8. Notices. Whenever notice is required or permitted by this Agreement to be
given, such notice shall be in writing (including telecopy or similar writing)
and shall be given to any Member at its address or telecopy number shown in the
Company’s books and records or, if given to the Managing Member, at the address
of the Company provided herein. Each such notice shall be effective (i) if given
by telecopy, upon dispatch, and (ii) if given by hand delivery, when delivered
to the address of such Member or Managing Member specified as aforesaid.

10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

10.10. Power of Attorney. Each Member hereby irrevocably appoints the Managing
Member as such Member’s true and lawful representative and attorney-in-fact,
each acting alone, in such Member’s name, place and stead, to make, execute,
sign and file all instruments, documents and certificates which, from time to
time, may be required to set forth any amendment to this Agreement or may be
required by this Agreement or by the laws of the United States of America, the
State of Delaware or any other state in which the Company shall determine to do
business, or any political subdivision or agency thereof, to execute, implement
and continue the valid and subsisting existence of the Company. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the subsequent Withdrawal from the Company of
any Member for any reason and shall not be affected by the subsequent disability
or incapacity of such Member.

10.11. Member’s Will. Each Member and Withdrawn Member shall include in his or
her will a provision that addresses certain matters in respect of his or her
obligations relating to the Company that is satisfactory to the Managing Member
and each such Member and Withdrawn Member shall confirm annually to the Company,
in writing, that such provision remains in his current will. Where applicable,
any estate planning trust of such Member or Withdrawn Member to which a portion
of such Member’s or Withdrawn Member’s Interest is transferred shall include a
provision substantially similar to such provision and the trustee of such trust
shall confirm annually to the Company, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Member or
Withdrawn Member fails to comply with the provisions of this Section 10.11 after
the Company has notified such Member or Withdrawn Member of his failure to so
comply and such failure to so comply is not cured within 30 days of such notice,
the Company may withhold any and all distributions to such Member until the time
at which such party complies with the requirements of this Section 10.11.

10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

10.13. Legal Fees. Except as more specifically provided herein, in the event of
a legal dispute (including litigation, arbitration or mediation) between any
Member or Withdrawn Member and the Company, arising in connection with any party
seeking to enforce Section 4.1(d) or any other provision of this Agreement
relating to the Holdback, the Clawback Amount, the GP-Related Giveback Amount,
the Capital Commitment Giveback Amount, the Net GP-Related Recontribution Amount
or the Capital Commitment Recontribution Amount, the “losing” party to such
dispute shall promptly reimburse the “victorious party” for all reasonable legal
fees and expenses incurred in connection with such dispute (such determination
to be made by the relevant adjudicator). Any amounts due under this
Section 10.13 shall be paid within 30 days of the date upon which such amounts
are due to be paid and such amounts remaining unpaid after such date shall
accrue interest at the Default Interest Rate.

 

65



--------------------------------------------------------------------------------

10.14. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Subject to Section 10.4, this Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER: BLACKSTONE HOLDINGS III L.P. By:  

Blackstone Holdings III GP L.P.,

its General Partner

By:  

Blackstone Holdings III GP Management L.L.C.,

its General Partner

By:   /s/ Robert L. Friedman   Name: Robert L. Friedman   Title: Chief Legal
Officer